Exhibit 10.28

 

JAGGED PEAK, INC.

EMPLOYEE STOCK OWNERSHIP PLAN

 

 

Effective as of January 1, 2007

 

 

(as Restated as of January 1, 2013)

 

 
 

--------------------------------------------------------------------------------

 

 

JAGGED PEAK, INC.

EMPLOYEE STOCK OWNERSHIP PLAN

 

 

Effective as of January 1, 2007

 

(as Restated as of January 1, 2013)

 

 

 

Table of Contents

 

   

Page

ARTICLE I

DEFINITIONS

1

ARTICLE II

NAME AND PURPOSE OF THE PLAN AND THE TRUST

15

ARTICLE III

PLAN ADMINISTRATOR

16

ARTICLE IV

ELIGIBILITY AND PARTICIPATION

18

ARTICLE V

CONTRIBUTIONS TO THE TRUST

19

ARTICLE VI

PARTICIPANTS’ ACCOUNTS

20

ARTICLE VII

BENEFITS UNDER THE PLAN

29

ARTICLE VIII

PAYMENTS OF BENEFITS, DIVERSIFICATION WITHDRAWALS

33

ARTICLE IX

TRUST FUND

51

ARTICLE X

EXPENSES OF ADMINISTRATION OF THE PLAN AND THE TRUST FUND

54

ARTICLE XI

AMENDMENT AND TERMINATION

55

ARTICLE XII

MISCELLANEOUS

57

 

 
 

--------------------------------------------------------------------------------

 

 

JAGGED PEAK, INC.

EMPLOYEE STOCK OWNERSHIP PLAN

 

Effective as of January 1, 2007

(Restated as of January 1, 2013)

 

 

 

Jagged Peak, Inc. (the "Company") hereby amends and restates the Jagged Peak,
Inc. Employee Stock Ownership Plan (the "Plan"), as of January 1, 2013.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to recognize the contributions made to its
successful operations by its employees, to reward such contributions, and to
provide for the retirement of its employees by establishing an employee stock
ownership plan for those employees who now, or who may hereafter, qualify for
participation therein; and

 

WHEREAS, the Company established the Plan effective January 1, 2007, and

 

WHEREAS, the Plan is required to be amended and restated to maintain its
tax-qualified status under Section 401(a) of the Internal Revenue Code as of
1986, as amended (the “Code”) and to incorporate all prior amendments to the
Plan.

 

NOW, THEREFORE, in consideration of the premises, it is agreed as follows:

 

ARTICLE I

Definitions

 

1.1

"Account" or "Accounts" shall mean, as required by the context, the entire
amount held from time to time for the benefit of any one Participant, or a
portion thereof attributable to a Participant’s Employer Securities Account and
an Other Investments Account as set forth hereinafter.

 

1.2

"Administrator" shall mean the Plan Administrator.

 

1.3

"Affiliate" shall mean, with respect to an Employer, any corporation other than
such Employer that is a member of a controlled group of corporations, within the
meaning of Section 414(b) of the Code, of which such Employer is a member; all
other trades or businesses (whether or not incorporated) under common control,
within the meaning of Section 414(c) of the Code, with such Employer; any
service organization other than such Employer that is a member of an affiliated
service group, within the meaning of Section 414(m) of the Code, of which such
Employer is a member; and any other organization that is required to be
aggregated with such Employer under Section 414(o) of the Code. For purposes of
determining the limitations on Annual Additions, the special rules of Section
415(h) of the Code shall apply.

 

 
1

--------------------------------------------------------------------------------

 

 

1.4

"Annual Additions"

 

(a)          The term "Annual Additions" shall mean, with respect to a
Participant for each Limitation Year, the sum of:

 

(1)     the amount of the contributions made by the Employers (including
elective contributions and allocated to the Participant under any defined
contribution plan maintained by an Employer or an Affiliate; provided, however,
that an elective deferral contribution subject to Section 414(v) of the Code and
made to any defined contribution plan maintained by an Employer or an Affiliate
shall not be taken into account);

 

(2)     the amount of the Participant's contributions (other than rollover
contributions and contributions subject to Section 414(v) of the Code, if any)
to any contributory defined contribution plan maintained by an Employer or an
Affiliate;

 

(3)     except as provided in subsection (b), any forfeitures separately
allocated to the Participant under any defined contribution plan maintained by
an Employer or an Affiliate; and

 

(4)     amounts allocated to an individual medical account, as defined in
Section 415(l)(2) of the Code that is part of a pension or annuity plan
maintained by an Employer or an Affiliate, and amounts derived from
contributions that are attributable to post-retirement medical benefits
allocated to the separate account of a Key Employee (as defined in Section
419A(d)(3) of the Code) under a welfare benefit plan (as defined in Section
419(e) of the Code) maintained by an Employer or an Affiliate; provided,
however, the percentage limitation set forth in section 6.7(a) of Article VI
shall not apply to (1) any contribution for medical benefits (within the meaning
of Section 419A(f)(2) of the Code) after separation from service which is
otherwise treated as an "Annual Addition," or (2) any amount otherwise treated
as an "Annual Addition" under Section 415(l)(1) of the Code.

 

 
2

--------------------------------------------------------------------------------

 

 

 

(b)     The amount of any employee stock ownership plan contribution allocated
to a Participant for purposes of subsection (a)(1), if such contribution is used
to repay a loan for the purchase of Employer Securities, shall be equal to the
Participant’s share of the repayment, and not to the value of Employer
Securities released from a suspense account and allocated to such Participant’s
Employer Securities Account as a result of such repayment. If no more than
one-third of the ESOP Contributions for a Plan Year that are used to repay a
loan for the purchase of Employer Securities are allocated to Highly Compensated
Employees, the Annual Additions for such Plan Year shall not include

 

(1)     forfeitures of Employer Securities that were acquired with the proceeds
of a loan, and

 

(2)     amounts used to pay interest on a loan used for the purchase of Employer
Securities.

 

1.5

"Board of Directors" and "Board" shall mean the board of directors of the
Company or, when required by the context, the board of directors of an Employer
other than the Company. In addition, the terms "Board of Directors" and "Board"
shall include such subcommittees and other designees of the board of directors
as appointed by the board of directors from time to time.

 

1.6

"Code" shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute. Reference to a specific section of the Code shall include a
reference to any successor provision.

 

1.7

"Company" shall Jagged Peak, Inc. and its successors. The Company has for all
tax years since the January 1, 2007 effective date of the Plan been taxable as a
C corporation for federal income tax purposes.

 

1.8

"Compensation"

 

(a)     The term "Compensation" shall mean the regular salaries and wages,
overtime pay, bonuses, commissions and other amounts paid by an Employer and
taxable to the Employee. Compensation shall also include elective contributions
and catch-up contributions subject to Sections 401(k) and 414(v) of the Code and
made to any defined contribution plan maintained by an Employer, elective
contributions made on behalf of a Participant to any cafeteria plan maintained
by an Employer pursuant to Section 125 of the Code, and elective amounts that
are not includible in the gross income of an Employee by reason of Section
132(f)(4) of the Code and for periods on or after January 1, 2008, military
differential pay. Compensation shall not include amounts attributable to
Post-Severance Compensation, third party disability payments, tax deferred stock
options, deductible relocation expense payments, credits or benefits under this
Plan, any amount contributed to any pension, employee welfare, life insurance or
health insurance plan or arrangement (unless otherwise indicated above), or any
other tax-favored fringe benefits.

 

 
3

--------------------------------------------------------------------------------

 

 

(b)     For all purposes of the Plan, no Compensation paid or accrued by an
Employer with respect to an Employee prior to the Employee’s first day of
participation shall be taken into account.

 

(c)     The annual Compensation of each Participant taken into account in
determining allocations for any Plan Year shall not exceed $225,000.00, as
adjusted for cost-of-living increases in accordance with Section 401(a)(17)(B)
of the Code. Annual Compensation means Compensation during the Plan Year or such
other consecutive 12-month period over which Compensation is otherwise
determined under the Plan. The cost-of-living adjustment in effect for a
calendar year applies to annual Compensation for the determination period that
begins with or within such calendar year.

 

(d)     For purposes of this section 1.8, the term "Employer" shall include any
"leasing organization" that may be taken into account for purposes of section
1.12.

 

For Plan Years beginning after on or after January 1, 2008, any military
differential pay paid to a Participant by an Employer shall be treated as
Compensation. For this purpose, military differential pay consists of any
payments made by the Employer to a Participant for periods in which the
Participant is on active military duty, representing the difference between (A)
the wages the Participant would have received from the Employer if the
Participant were actively performing services for the Company and (B) the
Participant’s military compensation.”

 

1.9

"Diversification Election Period" shall mean the six Plan Year period beginning
with the later of

 

(a)     the Plan Year after the Plan Year in which the Participant attains age
55; or

 

(b)     the Plan Year after the Plan Year in which the Participant first
completes ten (10) years of participation in the Plan.

 

1.10

"Earnings" attributable to any Other Investments Account shall mean, with
respect to a Valuation Period, the aggregate of the unrealized appreciation or
depreciation occurring in the value of, and that portion of the income earned or
the loss sustained by, the Other Investments Account during such period.

 

1.11

"Effective Date" of this Plan shall mean January 1, 2007.

 

 
4

--------------------------------------------------------------------------------

 

 

1.12

"Employee"

 

(a)     The term "Employee" shall mean any person employed by an Employer or an
Affiliate other than:

 

(1)     an individual whose employment status has not been recognized by the
Employer or Affiliate by completion of Internal Revenue Service Form W-4 and who
is not initially treated as a common law employee of the Employer or Affiliate
on its payroll records;

 

(2)     a person covered by a collective bargaining agreement if retirement
benefits were a subject of good faith bargaining between such unit and the
Employer or Affiliate, unless such collective bargaining agreement provides for
participation in this Plan by such person; and

 

(3)     a nonresident alien who does not receive earned income from sources
within the United States.

 

(b)     The term "Employee" shall also include any leased employee of the
Employer; provided, however, that Compensation, contributions or benefits
provided by the leasing organization that are attributable to services performed
for such Employer shall be treated as provided by such Employer. The preceding
sentence shall not apply to any leased employee if:

 

(1)     leased employees do not constitute more than twenty percent (20%) of the
Employer’s Non-Highly Compensated Employees (as determined without regard to
this subsection), and

 

(2)     such leased employee is covered by a money purchase pension plan
providing:

 

   (A)     a nonintegrated employer contribution rate of at least 10% of
compensation (as defined in Section 414(n) of the Code),

 

   (B)     immediate participation, and

 

   (C)     full and immediate vesting.

 

(c)     The term "leased employee," as used in this section, means any person
(other than an employee of the Employer or an Affiliate) who, pursuant to an
agreement between the Employer and any other person ("leasing organization"),
has performed services for the Employer (or for the Employer and one or more
Affiliates) on a substantially full time basis for a period of at least one year
and the individual’s services are performed under the primary direction or
control of such Employer.

 

 
5

--------------------------------------------------------------------------------

 

 

(d)     Compensation, contributions or benefits provided a leased employee by
the leasing organization that are attributable to services performed for an
Employer shall be treated as provided by such Employer.

 

1.13

"Employer" or "Employers" shall mean the Company, and/or any subsidiary, related
corporation, or other entity that adopts this Plan with the consent of the
Company.

 

1.14

"Employer Securities" shall mean common stock, any other type of stock or any
marketable obligation (as defined in Section 407(e) of ERISA) issued by the
Company or any Affiliate of the Company; provided, however, that if Employer
Securities are purchased with borrowed funds, Employer Securities, to the extent
required by Section 4975 of the Code, shall only include

 

(a)     such securities that are readily tradable on an established securities
market, or

 

(b)     if none of the stock of an Employer (or any Affiliate of such Employer
other than a member of an affiliated service group that includes such Employer)
is publicly tradable on an established securities market, common stock issued by
the Employer having a combination of voting power and dividend rights equal to
or in excess of

 

   (1)     that class of common stock of the Employer or any Affiliate having
the greatest voting power, and

 

   (2)     that class of common stock of the Employer or any Affiliate having
the greatest dividend rights, or

 

(c)     noncallable preferred stock that is convertible at any time into stock
meeting the requirements of subsection (a) or (b) (whichever is applicable), if
such conversion is at a reasonable price (determined pursuant to Treasury
Regulation §54.4975-11(d)(5) as of the date of acquisition by the Trustee).

 

1.15

"Employer Securities Account" shall mean a subaccount which may be established
pursuant to section 6.2 with respect to amounts invested in common stock of the
Company held within the Trust Fund.

 

1.16

"Entry Date" shall mean January 1 and July 1 of each Plan Year.

 

1.17

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute. References to a specific section of ERISA
shall include references to any successor provisions.

 

 
6

--------------------------------------------------------------------------------

 

 

1.18

"Fair Market Value" shall mean, for purposes of the valuation of Employer
Securities, the closing price (or, if there is no closing price, then the
closing bid price) of such Employer Securities as reported on the Composite
Tape, or if not reported thereon, then such price as reported in the trading
reports of the principal securities exchange in the United States on which such
Employer Securities are listed, or if the Employer Securities are not listed on
a securities exchange in the United States, the mean between the dealer closing
"bid" and "ask" prices on the over-the-counter market as reported by the
National Association of Securities Dealers Automated Quotation System (NASDAQ),
or NASDAQ’s successor, or if not reported on NASDAQ, the fair market value of
the securities as determined in good faith and based on all relevant factors;
provided, however, that the Fair Market Value of Employer Securities not readily
tradable on an established securities market shall be determined by an
independent appraiser pursuant to Section 401(a)(28)(C) of the Code.

 

1.19

"401(k) Plan" shall mean any tax qualified retirement plan established and
maintained by the Company that provides for elective deferral contributions
subject to Section 401(k) of the Code.

 

1.20

"Highly Compensated Employee"

 

(a)     The term "Highly Compensated Employee" shall mean any Employee:

 

  (1)     who was a 5% owner of an Employer or an Affiliate (within the meaning
of Section 416(i)(1)(B) of the Code) during the Plan Year or the immediately
preceding Plan Year; or;

 

  (2)     whose Section 415 Compensation was more than $80,000 (as adjusted in
accordance with law) for the immediately preceding Plan Year, and who was a
member of the "top paid group" for such preceding Year. As used herein, "top
paid group" shall mean all Employees who are in the top 20% of the Employer's or
an Affiliate's work force ranked on the basis of Section 415 Compensation paid
during the year; provided, that, for purposes of determining the "top paid
group," any reasonable method of rounding or tie-breaking is permitted; and
provided, further, that for purposes of determining the number of Employees in
the top paid group, Employees described in Section 414(q)(5) of the Code shall
be excluded..

 

(b)     In determining who is a Highly Compensated Employee, Employees who are
nonresident aliens and who receive no earned income (within the meaning of
Section 911(d)(2) of the Code) from an Employer constituting United States
source income (within the meaning of Section 861(a)(3) of the Code) shall not be
treated as Employees.

 

 
7

--------------------------------------------------------------------------------

 

 

(c)     The term "Highly Compensated Employee" shall also mean any former
Employee who separated from service (or was deemed to have separated from
service) prior to the Plan Year, performs no service for an Employer during the
Plan Year, and was an actively employed Highly Compensated Employee in the
separation year or any Plan Year ending on or after the date the Employee
attained age 55.

 

(d)     For purposes of determining who is a Highly Compensated Employee, an
Employer and any Affiliate shall be taken into account as a single Employer.

 

1.21

"Hour of Service"

 

(a)     The term "Hour of Service" shall mean

 

(1)     an hour for which an Employee is paid, or entitled to payment, for the
performance of duties for an Employer or an Affiliate;

 

(2)     an hour for which an Employee is paid, or entitled to payment, by an
Employer or an Affiliate on account of a period of time during which no duties
are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), lay-off, jury duty, military duty or leave of absence.
Notwithstanding the preceding,

 

(A)     no more than 501 Hours of Service shall be credited under this
subsection (a)(2) to an Employee on account of any single continuous period
during which the Employee performs no duties (whether or not such period occurs
in a single Plan Year);

 

(B)     an hour for which an Employee is directly or indirectly paid, or
entitled to payment, on account of a period during which no duties are performed
shall not be credited to the Employee if such payment is made or due under a
plan maintained solely for the purpose of complying with applicable workmen’s
compensation, or unemployment compensation or disability insurance laws; and

 

(C)     an hour shall not be credited for a payment which solely reimburses an
Employee for medical or medically related expenses incurred by the Employee; and

 

(3)     an hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by an Employer or an Affiliate; provided, that the
same Hour of Service shall not be credited both under subsection (a)(1) or
subsection (a)(2), as the case may be, and under this subsection (a)(3).
Crediting of an Hour of Service for back pay awarded or agreed to with respect
to periods described in subsection (a)(2) shall be subject to the limitations
set forth in that subsection.

 

The definition set forth in this subsection (a) is subject to the special rules
contained in Department of Labor Regulations Sections 2530.200b-2(b) and (c),
and any regulations amending or superseding such Sections, which special rules
are hereby incorporated in the definition of "Hour of Service" by this
reference.

 

 
8

--------------------------------------------------------------------------------

 

 

(b)     Each Employee who is not required to maintain records of his actual
Hours of Service during any month shall be credited with 190 Hours of Service
for such month if he would be credited with at least one Hour of Service during
such month under subsection (a).

 

(c)          (1)     Notwithstanding the other provisions of this "Hour of
Service" definition, in the case of an Employee who is absent from work for any
period by reason of her pregnancy, by reason of the birth of a child of the
Employee, by reason of the placement of a child with the Employee in connection
with the adoption of such child by the Employee or for purposes of caring for
such child for a reasonable period beginning immediately following such birth or
placement, the Employee shall be treated as having those Hours of Service
described in subsection (c)(2).

 

(2)     The Hours of Service to be credited to an Employee under the provisions
of subsection (c)(1) are the Hours of Service that otherwise would normally have
been credited to such Employee but for the absence in question or, in any case
in which the Plan is unable to determine such hours, eight Hours of Service per
day of such absence; provided, however, that the total number of hours treated
as Hours of Service under this subsection (c) by reason of any such pregnancy or
placement shall not exceed 501 hours.

 

(3)     The hours treated as Hours of Service under this subsection (c) shall be
credited only in the Plan Year in which the absence from work begins, if the
crediting is necessary to prevent a One Year Break in Service in such Plan Year
or, in any other case, in the immediately following Plan Year.

 

(4)     Credit shall be given for Hours of Service under this subsection (c)
solely for purposes of determining whether a One Year Break in Service has
occurred for participation or vesting purposes; credit shall not be given
hereunder for any other purposes (including, without limitation, benefit
accrual).

 

 
9

--------------------------------------------------------------------------------

 

 

(5)     Notwithstanding any other provision of this subsection (c), no credit
shall be given under this subsection (c) unless the Employee in question
furnishes to the Administrator such timely information as the Administrator may
reasonably require to establish that the absence from work is for reasons
referred to in subsection (c)(1) and the number of days for which there was such
an absence.

 

1.22

"Key Employee" shall mean any employee or former employee (including any
deceased employees) who at any time during the Plan Year that includes the
determination date was an officer of the Employer or an Affiliate having annual
compensation greater than $130,000 (as adjusted under Section 416(i)(1) of the
Code), a 5% owner of the Employer or an Affiliate (within the meaning of Section
416(i)(1)(B) of the Code) or a 1% owner of the Employer or an Affiliate (within
the meaning of Section 416(i)(1)(B) of the Code) having annual compensation from
the Employer and its Affiliates of more than $150,000. For purposes of this
section the term "compensation" shall mean an Employee's Section 415
Compensation. The determination of who is a Key Employee will be made in
accordance with Section 416(i)(1) of the Code and the applicable regulations and
other guidance of general applicability issued thereunder.

 

1.23

"Leave of Absence" shall mean the time granted to an Employee for vacation, sick
leave, temporary layoff or other purposes, all as authorized in accordance with
uniform rules adopted by his Employer from time to time. Leave of Absence shall
also include the time that an Employee serves in the armed forces of the United
States of America during a period of national emergency or as a result of the
operation of a compulsory military service law of the United States of America,
and during any period after his discharge from such armed forces in which his
employment rights are guaranteed by law.

 

1.24

"Limitation Year" shall mean the Plan Year.

 

1.25

"Non-Highly Compensated Employee" shall mean, with respect to any Plan Year, an
Employee who is not a Highly Compensated Employee.

 

1.26

"Non-Key Employee" shall mean, with respect to any Plan Year, an Employee or
former Employee who is not a Key Employee (including any such Employee who
formerly was a Key Employee).

 

1.27

"Normal Retirement Date" shall mean the date on which a Participant attains the
age of 65 years.

 

1.28

"One Year Break in Service" shall mean a 12-month Plan Year in which an Employee
has 500 or fewer Hours of Service, and it shall be deemed to occur on the last
day of any such Plan Year. For any Plan Year of less than 12 months, a "One Year
Break in Service" shall be credited to an Employee who has 500 or fewer Hours of
Service during the 12-month period beginning on the first day of such short Plan
Year.

 

 
10

--------------------------------------------------------------------------------

 

 

1.29

"Other Investments Account" shall mean a subaccount established pursuant to
section 6.2 with respect to amounts invested in assets other than common stock
of the Company held within the Trust Fund.

 

1.30

"Participant" shall mean any eligible Employee of an Employer who has become a
participant under the Plan and shall include any former employee of an Employer
who became a Participant under the Plan and (1) who still has a balance in an
Account under the Plan or (2) is entitled to an allocation of a contribution
pursuant to section 6.5(b).

 

1.31

"Plan" shall mean Jagged Peak, Inc. Employee Stock Ownership Plan as herein set
forth, as it may be amended from time to time.

 

1.32

"Plan Administrator" shall mean the Company; provided, however, that if the
Company elects to utilize an administrative committee as the "Plan
Administrator," then the "Plan Administrator" shall mean the administrative
committee that has been appointed from time to time by the Board of Directors of
the Company (or by its designated agent).

 

1.33

"Plan Year" shall mean each 12-month period ending on December 31.

 

1.34

"Post-Severance Compensation" shall mean:

 

(a)     The term "Post-Severance Compensation" shall mean amounts paid after
severance from employment that are severance pay, unfunded nonqualified deferred
compensation or parachute payments within the meaning of Section 280G(b)(2) of
the Code.

  

(b)     The following types of post-severance payments are not considered
Post-Severance Compensation, and are treated as Compensation, if they are paid
within 2½ months following severance from employment, or, if later, the end of
the limitation year which includes such date of severance:

 

   (1)     payments that, absent a severance from employment, would have been
paid to the employee while the employee continued in employment with the
employer and are regular compensation for service during the employee’s regular
working hours, compensation for services outside the employee’s regular working
hours (such as overtime or shift differential), commissions, bonuses, or other
similar compensation; and

 

 
11

--------------------------------------------------------------------------------

 

 

(2)     payments for accrued bona fide sick, vacation, or other leave, accrued
during the Employee’s active employment with the Employer but not yet paid by
the last day of active employment, to the extent such leave payments would have
been payable to the Employee if his employment with the Employer had continued
without regard to any severance from employment with the Employer.

 

(3)     on or after January 1, 2008, payments for military differential pay.

 

1.35

“Readily Tradable” For purposes of this Plan, when used with respect to Employer
Securities, the terms “readily tradable on an established securities market” and
“readily tradable on an established market” shall Employer Securities which are
listed on a national securities exchange registered under Section 6 of the
Securities Exchange Act of 1934 (the "1934 Act") or are not then quoted on a
system sponsored by a national securities association registered under section
15A(b) of the 1934 Act, or are otherwise readily tradable on an established
securities market within the meaning of Treasury Regulation section
1.401(a)(35)-1(f)(5).

 

1.36

"Section 415 Compensation"

 

(a)          The term "Section 415 Compensation" shall mean:

 

(1)     wages, salaries, and fees for professional services and other amounts
received (without regard to whether or not an amount is paid in cash) for
personal services actually rendered in the course of employment with the
Employer or an Affiliate to the extent that the amounts are includible in gross
income (including, but not limited to, commissions paid salesmen, compensation
for services on the basis of a percentage of profits, commissions on insurance
premiums, tips, bonuses, fringe benefits, and reimbursements or other expense
allowances under a nonaccountable plan (as described in Section 1.62-2(c) of the
Income Tax Regulations)), and

 

(2)          (A)     any elective deferral (subject to Section 402(g)(3) or
414(v) of the Code),

 

(B)     any amount which is contributed or deferred by the Employer or an
Affiliate at the election of the Employee and which is not includable in the
gross income of the Employee by reason of Section 125 or 457 of the Code,

 

(C)     Elective amounts that are not includable in the gross income of the
Employee by reason of Section 132(f)(4) of the Code, and

 

 
12

--------------------------------------------------------------------------------

 

 

(D)     Amounts under Section 125 of the Code not available to a Participant in
cash in lieu of group health coverage because the Participant is unable to
certify that he or she has other health coverage. An amount will be treated as
an amount under Section 125 of the Code only if the Employer or an Affiliate
thereof does not request or collect information regarding the Participant’s
other health coverage as part of the enrollment process for the health plan.

 

(b)     Section 415 Compensation shall exclude the following:

 

(1)     Employer or Affiliate contributions (except as set forth in subsection
(a)(2) above) to a plan of deferred compensation which are not includable in the
Employee's gross income for the taxable year in which contributed, or Employer
or Affiliate contributions (except as set forth in subsection (a)(2) above)
under a simplified employee pension or any distributions from a plan of deferred
compensation; provided, however, that any amounts received by an Employee
pursuant to an unfunded non-qualified plan are permitted to be considered as
Section 415 Compensation in the year the amounts are includable in the gross
income of the Employee;

 

(2)     Amounts realized from the exercise of a non-qualified stock option, or
when restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

 

(3)     Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and

 

(4)     Post-Severance Compensation.

 

 
13

--------------------------------------------------------------------------------

 

 

1.37     "Top Heavy Plan" shall mean this Plan if the aggregate account balances
(not including catch-up contributions to this Plan, any other contributions
subject to Section 414(v) of the Code, and voluntary rollover contributions made
by any Participant from an unrelated plan) of the Key Employees and their
beneficiaries for such Plan Year exceed 60% of the aggregate account balances
(not including catch-up contributions to this Plan, any other contributions
subject to Section 414(v) of the Code, and voluntary rollover contributions made
by any Participant from an unrelated plan) for all Participants and their
beneficiaries. Such values shall be determined for any Plan Year as of the last
day of the immediately preceding Plan Year (or, for the first Plan Year, the
last day of the first Plan Year). For the purposes of this definition, the
aggregate account balances for any Plan Year shall include the account balances
and accrued benefits of all retirement plans qualified under Section 401(a) of
the Code with which this Plan is required to be aggregated to meet the
requirements of Section 401(a)(4) or 410 of the Code (including terminated plans
that would have been required to be aggregated with this Plan) and all plans of
an Employer or an Affiliate in which a Key Employee participates; and such term
may include (at the discretion of the Plan Administrator) any other retirement
plan qualified under Section 401(a) of the Code that is maintained by an
Employer or an Affiliate, provided the resulting aggregation group satisfies the
requirements of Sections 401(a) and 410 of the Code. All calculations shall be
on the basis of actuarial assumptions that are specified by the Plan
Administrator and applied on a uniform basis to all plans in the applicable
aggregation group. The account balances of a Participant as of the determination
date shall be increased by the distributions made with respect to the
Participant under the Plan and any plan aggregated with the Plan under Section
416(g)(2) of the Code during the one-year period ending on the determination
date. The preceding sentence shall also apply to distributions under a
terminated plan which, had it not been terminated, would have been aggregated
with the Plan under Section 416(g)(2)(A)(i) of the Code. In the case of a
distribution made for a reason other than severance from employment, death or
disability, this provision shall be applied by substituting "five-year period"
for "one-year period." The account balances of any Participant shall not be
taken into account if:

 

(a)     he is a Non-Key Employee for any Plan Year, but was a Key Employee for
any prior Plan Year, or

 

(b)     he has not performed any services for an Employer during the one-year
period ending on the determination date.

 

1.38     "Trust" shall mean the trust established by the Trust Agreement.

 

1.39     "Trust Agreement" shall mean the agreement providing for the Trust
Fund, as entered into by the Company and the Trustee and as it may be amended
from time to time.

 

1.40     "Trust Fund" shall mean the trust fund established under the Trust
Agreement from which the amounts of supplementary compensation provided for by
the Plan and invested primarily in Employer Securities are to be paid or are to
be funded.

 

1.41     Trustee" shall mean the individual, individuals or corporation
designated as trustee under the Trust Agreement.

 

1.42     "Valuation Date" shall mean the last day of each Plan Year, and such
other dates as may be selected by the Plan Administrator.

 

1.43     "Valuation Period" shall mean the period beginning with the first day
after a Valuation Date and ending with the next Valuation Date.

 

 
14

--------------------------------------------------------------------------------

 

 

1.44        "Year of Service"

 

(a)          The term "Year of Service" shall mean

 

(1)     for all purposes of this Plan except for purposes of Article IV, a Plan
Year during which an Employee completes 1,000 or more Hours of Service.

 

(2)     for purposes of Article IV, the consecutive 12-month period of
employment beginning with the date of the Employee’s first Hour of Service for
his Employer or any Affiliate thereof (or his first Hour of Service after a One
Year Break in Service) if, during such consecutive 12-month period, the Employee
completes 1,000 Hours of Service; provided, however, that if, during such
consecutive 12-month period, the Employee does not complete 1,000 Hours of
Service, then "Year of Service" shall mean any Plan Year beginning after the
date of the Employee’s first Hour of Service during which the Employee completes
1,000 or more Hours of Service. In either event, for purposes of Article V, the
Year of Service is not completed until the end of the consecutive 12-month
period or the Plan Year, as the case may be, without regard to when during the
period that the 1,000 Hours of Service are completed.

 

(b)          For purposes of Article VIII and section 11.1(e), an Employee’s
"Years of Service" shall not include the following:

 

(1)     any Year of Service prior to a One Year Break in Service, but only prior
to such time as the Participant has completed a Year of Service after such One
Year Break in Service; and

 

(2)     any Year of Service prior to a One Year Break in Service if the
Participant had no vested interest in the balance of his Account at the time of
such One Year Break in Service and if the number of consecutive years in which a
One Year Break in Service occurred equaled or exceeded the greater of five or
the number of Years of Service completed by the Employee prior thereto (not
including any Years of Service not required to be taken into consideration under
the Plan as then in effect as a result of any prior One Year Break in Service);
provided, however, that for these purposes, any One Year Break in Service
resulting from a Leave of Absence shall not be counted but shall be disregarded.

 

ARTICLE II


Name and Purpose of the Plan and the Trust

 

2.1

Establishment and Name of Plan. The Company hereby establishes an employee stock
ownership plan in accordance with the terms hereof. The Plan shall be known as
the "JAGGED PEAK, INC. EMPLOYEE STOCK OWNERSHIP PLAN."

 

 
15

--------------------------------------------------------------------------------

 

 

2.2

Exclusive Benefit. This Plan is created for the sole purpose of providing
benefits to the Participants and enabling them to share in the growth of their
Employer and is designed to invest Participants’ Accounts primarily in Employer
Securities. Accordingly, unless otherwise specifically required by the terms of
the Trust Agreement, the Trustee shall invest substantially all of the assets of
the Trust Fund in Employer Securities, unless, and to the extent, otherwise
required by the Plan Administrator. Except as otherwise provided herein and as
otherwise permitted by law, in no event shall any part of the principal or
income of the Trust be paid to or reinvested in any Employer or be used for or
diverted to any purpose whatsoever other than for the exclusive benefit of the
Participants and their beneficiaries.

 

2.3

Return of Contributions. Notwithstanding the provisions of section 2.2, any
contribution made by an Employer to this Plan by a mistake of fact may be
returned to the Employer within one year after the payment of the contribution;
and any contribution made by an Employer that is conditioned upon the
deductibility of the contribution under Section 404 of the Code (each
contribution shall be presumed to be so conditioned unless the Employer
specifies otherwise) may be returned to the Employer if the deduction is
disallowed and the contribution is returned (to the extent disallowed) within
one year after the disallowance of the deduction.

 

2.4

Participants’ Rights. The establishment of this Plan shall not be considered as
giving any Employee, or any other person, any legal or equitable right against
any Employer, any Affiliate, the Plan Administrator, the Trustee, or the
principal or the income of the Trust, except to the extent otherwise provided by
law. The establishment of this Plan shall not be considered as giving any
Employee, or any other person, the right to be retained in the employ of any
Employer or any Affiliate.

 

2.5

Qualified Plan. This Plan and the Trust are intended to qualify under the Code
as a tax-qualified employees’ plan and trust as described in Sections 401(a) and
501(a) of the Code, and as an employee stock ownership plan within the meaning
of Section 4975(e)(7) of the Code. The provisions of this Plan and the Trust
should be interpreted accordingly.

 

ARTICLE III


Plan Administrator

 

3.1

Administration of the Plan. The Plan Administrator shall control and manage the
operation and administration of the Plan, except with respect to investments.
The Administrator shall have no duty with respect to the investments to be made
of the funds in the Trust except as may be expressly assigned to it by the terms
of the Trust Agreement.

 

3.2

Powers and Duties. The Administrator shall have complete control over the
administration of the Plan herein embodied, with all powers necessary to enable
it to carry out its duties in that respect. Not in limitation, but in
amplification of the foregoing, the Administrator shall have the power and
discretion to interpret or construe this Plan and to determine all questions
that may arise as to the status and rights of the Participants and others
hereunder.

 

 
16

--------------------------------------------------------------------------------

 

 

3.3

Direction of Trustee. It shall be the duty of the Administrator to direct the
Trustee with regard to the allocation and the distribution of the benefits to
the Participants and others hereunder.

 

3.4

Summary Plan Description. The Administrator shall prepare or cause to be
prepared a Summary Plan Description (if required by law) and such periodic and
annual reports as are required by law.

 

3.5

Disclosure. At least once each year, the Administrator shall furnish to each
Participant a statement containing the value of his interest in the Trust Fund
and such other information as may be required by law.

 

3.6

Conflict in Terms. The Administrator shall notify each Employee, in writing, as
to the existence of the Plan and Trust and the basic provisions thereof. In the
event of any conflict between the terms of this Plan and Trust as set forth in
this Plan and in the Trust Agreement and as set forth in any explanatory booklet
or other description, this Plan and the Trust Agreement shall control.

 

3.7

Nondiscrimination. The Administrator shall not take any action or direct the
Trustee to take any action whatsoever that would result in unfairly benefiting
one Participant or group of Participants at the expense of another or in
improperly discriminating between Participants similarly situated or in the
application of different rules to substantially similar sets of facts.

 

3.8

Records. The Administrator shall keep a complete record of all its proceedings
as such Administrator and all data necessary for the administration of the Plan.
All of the foregoing records and data shall be located at the principal office
of the Administrator.

 

3.9

Final Authority. Except to the extent otherwise required by law, the decision of
the Administrator in matters within its jurisdiction shall be final, binding and
conclusive upon each Employer and each Employee, member and beneficiary and
every other interested or concerned person or party.

 

 
17

--------------------------------------------------------------------------------

 

 

3.10

Claims. The Plan Administrator shall develop and institute a claims procedure.
The claims procedure shall be in writing and shall be part of the Plan's summary
plan description or part of a document that accompanies the Plan's summary plan
description. Such written claims procedure is hereby specifically incorporated
by reference into the Plan. Participants and Beneficiaries may make claims for
benefits under the Plan only in accordance with the written claims procedure in
effect at the time the Participant or Beneficiary makes the claim for benefit.
Written notice of the disposition of a claim shall be furnished to the claimant
by the Plan Administrator within the timeframe set forth in the claims
procedure. In the event that the claim is denied, the denial shall be written in
a manner calculated to be understood by the claimant and shall include the
specific reasons for the denial, specific references to pertinent Plan
provisions on which the denial is based, a description of the material
information, if any, necessary for the claimant to perfect the claim, an
explanation of why such material information is necessary and an explanation of
the claim review procedure. If a claim is denied (either in the form of a
written denial or by the failure of the Plan Administrator, within the required
time period, to notify the claimant of the action taken), the claimant or his
duly authorized representative may petition the Plan Administrator in writing
for a full and fair review of the denial, during which time the claimant or his
duly authorized representative shall have the right to review pertinent
documents and to submit issues and comments in writing to the Plan
Administrator. The written petition by a claimant or his duly authorized
representative for a full a fair review of the denial must be made within the
timeframe set forth in the claims procedure. The claimant must exhaust all
administrative remedies under the Plan, including a petition for a full and fair
review of the denial, prior to filing a suit in state or federal court regarding
the claim. The Plan Administrator shall promptly review the claim and shall make
a decision within the timeframe set forth in the claims procedure. The decision
of the review shall be in writing and shall include specific reasons for the
decision, written in a manner calculated to be understood by the claimant, with
specific references to the Plan provisions on which the decision is based.

 

3.11

Appointment of Advisors. The Administrator may appoint such accountants, counsel
(who may be counsel for an Employer), specialists and other persons that it
deems necessary and desirable in connection with the administration of this
Plan. The Administrator may designate one or more of its employees to perform
the duties required of the Administrator hereunder.

 

ARTICLE IV


Eligibility and Participation

 

4.1

Current Employees. Any Employee of an Employer on the date of adoption of this
Plan who has completed one Year of Service with his Employer on the Effective
Date shall enter the Plan and shall be deemed to be a Participant as of such
Effective Date.

 

 
18

--------------------------------------------------------------------------------

 

 

4.2

Eligibility and Participation. Thereafter, any Employee of an Employer shall be
eligible to become a Participant in the Plan upon completing one Year of
Service. Any such eligible Employee shall enter the Plan as a Participant, if he
is still an Employee of an Employer, on the first Entry Date concurring
therewith or occurring thereafter. An Employee who has completed one Year of
Service prior to becoming an Employee of an Employer shall enter the Plan as a
Participant on the date he becomes an Employee of an Employer (or, if later, on
the first Entry Date following the completion of his service requirements).

 

4.3

Former Employees. An Employee who ceases to be a Participant and who
subsequently reenters the employ of an Employer as an Employee shall be eligible
again to become a Participant on the date of his reemployment.

 

ARTICLE V


Contributions to the Trust

 

5.1

Employer Contributions. The amount, if any, to be contributed to the Trust by
each Employer for each Plan Year shall be determined by the Board of Directors
of the Company; provided, however, that the Employers shall make an aggregate
contribution sufficient to permit the scheduled repayment of any loan used to
purchase Employer Securities.

 

5.2

Forfeitures. Unless otherwise required, any amount forfeited pursuant to the
provisions of this Plan, shall first be applied to restore benefits pursuant to
section 7.3(d)(3), and, if any forfeitures remain, shall then be used to reduce
administrative expenses properly payable by the Plan, and, if any additional
forfeitures remain, shall then be used as soon as possible to reduce the
contributions of the Employers pursuant to section 5.1.

 

5.3

Limitations on Contributions and Forfeitures. It is the present intention of
each Employer to make recurring and substantial contributions to the Trust for
each Plan Year, but in no event shall such contribution for any corresponding
taxable year of an Employer exceed the maximum amount deductible from the
Employer’s income for such taxable year under Section 404(a) of the Code. If the
Employers are not treated as separate lines of business under Section 414(r) of
the Code, the contributions made by each Employer, including any amounts
forfeited and allocated as such contributions, shall be allocated among
Participants without regard to each Participant’s employment relationship with a
particular Employer, as required by section 6.5(b) (but subject to any other
applicable requirements, as set forth herein).

 

 
19

--------------------------------------------------------------------------------

 

 

5.4

Form and Timing of Contributions. Payments on account of contributions due from
an Employer for any Plan Year shall be made in cash and/or Employer Securities
to the Trustee. Such payments may be made by a contributing Employer at any
time, but payment of contributions for any Plan Year shall be completed on or
before the time prescribed by law, including extensions thereof, for filing such
Employer’s federal income tax return for its taxable year with which or within
which such Plan Year ends.

 

5.5

Rollover Contributions Not Permitted. The Plan Administrator shall not accept
any rollover contributions (within the meaning of Section 402 of the Code) or
direct transfers from a trustee of another qualified plan in which the
Participant is or was a participant.

 

5.6

No Duty to Inquire. The Trustee shall have no right or duty to inquire into the
amount of any contribution made by an Employer or the method used in determining
the amount of any such contribution, or to collect the same, but the Trustee
shall be accountable only for funds actually received by it.

 

ARTICLE VI


Participants’ Accounts

 

6.1

Common Fund. Except as otherwise provided in this Plan or in the Trust
Agreement, the assets of the Trust shall constitute a common fund in which each
Participant shall have an undivided interest.

 

6.2

Establishment of Accounts. The Plan Administrator shall establish and maintain
with respect to each Participant an Account that shall reflect the Participant's
interest in the Trust Fund with respect to contributions and Earnings allocated
pursuant to section 6.5. The Plan Administrator may establish and maintain with
respect to each Participant’s Account an Employer Securities Account and an
Other Investments Account, that may further reflect the Participant’s interest
in the Trust Fund with respect to the employee stock ownership plan investments
attributable to such Account. The Plan Administrator may establish such
additional Accounts as are necessary to reflect a Participant’s interest in the
Trust Fund.

 

 
20

--------------------------------------------------------------------------------

 

 

6.3

Suspense Accounts. The Plan Administrator shall establish and maintain a
suspense account to which shall be credited any shares of Employer Securities
purchased by the Trustee with borrowed funds (such term including, for all
purposes of this Plan, purchase-money transactions). A separate suspense account
shall be maintained for each such purchase. The shares released from a suspense
account each year, if any, shall be allocated as of each Valuation Date that is
the last day of a Plan Year (and as of such other dates as may be required by
this Plan) to the Participants’ Account under the provisions of section 6.5 as
Employer Securities attributable to Employer contributions. The number of shares
of Employer Securities to be released from a suspense account each Plan Year
shall be determined under one of the following methods, as selected by the Plan
Administrator with respect to a particular suspense account:

 

(a)     The number of shares to be released shall equal the number of shares
held in the suspense account immediately before the release for the current Plan
Year (or other applicable period) multiplied by a fraction, the numerator of
which is the amount of principal and interest paid by the Trustee for the Plan
Year (or other applicable period) with respect to the loan in question and the
denominator of which is the sum of the numerator plus the amount of principal
and interest to be paid with respect to such loan for all future Plan Years (or
other applicable periods); or

 

(b)     The number of shares to be released shall equal the number of shares
held in the suspense account immediately before the release for the current Plan
Year (or other applicable period) multiplied by a fraction, the numerator of
which is the amount of principal paid by the Trustee for the Plan Year (or other
applicable period) with respect to the loan in question and the denominator of
which is the sum of the numerator plus the amount of principal to be paid with
respect to such loan for all future Plan Years (or other applicable periods);
provided, however, that the terms of each of the following conditions are met:

 

(1)     The loan must provide for annual payments of principal and interest at a
cumulative rate that is not less rapid at any time than level annual payments of
such amounts for ten years (this term is not satisfied from the time that, by
reason of a renewal, extension or refinancing, the sum of the expired duration
of the loan, the renewal period, the extension period and the duration of a new
exempt loan (used to refinance) exceeds ten years); and

 

(2)     Interest included in any repayment can be disregarded for release
purposes only to the extent that it would be determined to be interest under
standard loan amortization tables.

 

6.4

Interests of Participants. The interest of a Participant in the Trust Fund shall
be the vested balance remaining from time to time in his Account after making
the adjustments required in section 6.5.

 

 
21

--------------------------------------------------------------------------------

 

 

6.5

Adjustments to Accounts. Subject to the provisions of sections 6.7, 6.8 or 6.9,
the Account of a Participant shall be adjusted from time to time as follows:

 

(a)     Each Participant’s Account shall be credited with appreciation or
depreciation, and earnings or losses, as follows:

 

(1)     As of each Valuation Date, the portions of each Participant’s Account
credited to an Employer Securities Account shall be credited with any stock
dividends (as well as the aggregate unrealized appreciation or depreciation, if
Employer Securities Accounts are not accounted for in shares) for the Valuation
Period ending with such current Valuation Date that are received on (or
attributable to) shares of Employer Securities allocated to the Participant’s
Employer Securities Account (and that are not used, pursuant to section 6.6, to
repay a loan).

 

(2)     As of each Valuation Date, the Administrator shall credit any stock
dividends (as well as the aggregate unrealized appreciation or depreciation, if
Employer Securities Accounts are not accounted for in shares) for the Valuation
Period ending with such date, that are received on (or attributable to) shares
of Employer Securities allocated to suspense accounts pursuant to section 6.3
maintained as of such date (and that are not used, pursuant to section 6.6 to
repay a loan), to such suspense accounts.

 

(3)     As of each Valuation Date, the portions of the Participant’s Accounts
credited to an Other Investments Account shall be credited or charged, as the
case may be, with the share of the Earnings for the Valuation Period ending with
such current Valuation Date. Each Participant’s share of the Earnings of his
Other Investments Account for any Valuation Period shall be determined by the
Plan Administrator on a weighted average basis, so that each Participant with a
balance in such Other Investments Accounts shall receive a pro rata share of the
Earnings of such Other Investments Accounts, taking into account the period of
time that each dollar invested in such Other Investments Accounts has been so
invested.

 

(4)     As of each Valuation Date, the portions of the Participant’s Accounts
credited to an Other Investments Account shall be credited with the cash
dividends or distributions received on shares of Employer Securities allocated
to the Participant’s Employer Securities Account (to the extent such cash
dividends or distributions are not used, pursuant to section 6.6 of this Plan
and the Trust Agreement, to repay a loan) for the Valuation Period ending with
such current Valuation Date.

 

(5)     As of each Valuation Date, the portions of the Participant’s Accounts
credited to an Other Investments Account shall be credited with the share of the
cash dividends or distributions received on Employer Securities not allocated to
any Participant’s Employer Securities Account (to the extent such cash dividends
or distributions are not used, pursuant to section 6.6 of this Plan and the
Trust Agreement, to repay a loan) for the Valuation Period ending with such
current Valuation Date. Each Participant’s share of such cash dividends or
distributions for any Valuation Period shall be determined by the Plan
Administrator based upon the ratio of each Participant’s aggregate Account
balance to the aggregate Account balances of all Participants as of the first
day of the Valuation Period.

 

 
22

--------------------------------------------------------------------------------

 

 

(6)     To the extent not otherwise provided for in the preceding provisions of
this section 6.5(a), the portions of the Participant’s Account credited to an
Employer Securities Account and an Other Investments Account shall be further
credited and charged with (i) the proceeds of any short-term interim investments
that may be made by the Trustee during periods prior to purchase dates for the
acquisition of Employer Securities by a Trustee, and (ii) direct or indirect
purchases of Employer Securities with assets other than Employer Securities, and
purchases of assets other than the Employer Securities in connection with the
sale of Employer Securities.

 

(b)     Each Participant’s Account shall be credited with his share of the
contributions to the Plan, and shall be further adjusted, as follows:

 

(1)     As of each Valuation Date that is the last day of a Plan Year, the
Account of an eligible Participant shall be credited with his share of the
contribution, if any, made by the Employers with respect to the Plan Year ending
with such Valuation Date. The amount allocable to a Participant entitled to a
share of the contribution for the Plan Year shall be an amount that shall bear
the same ratio to the total of such contribution as the Participant’s
Compensation for such Plan Year ending with such Valuation Date bears to the
aggregate of the Compensation of all Participants for that period who are
entitled to share in the contribution for such Plan Year.

 

(2)     A Participant shall be entitled to share in the contribution made by the
Employers if he has completed 1,000 Hours of Service during the Plan Year and if
he is employed by his Employer on the last day of the Plan Year.

 

(3)     Notwithstanding any provision of the Plan to the contrary, for each Plan
Year in which this Plan is a Top Heavy Plan, a Participant who is employed by an
Employer on the last day of such Plan Year, who is a Non-Key Employee for such
Plan Year, and who is not a participant in any other defined contribution plan
maintained by such Employer or an Affiliate that provides a minimum top heavy
contribution allocation to the Participant shall be entitled to share in the
Employer contribution (as described in this section 6.5(b)) to the extent such
allocation does not exceed three percent (3%) of his Section 415 Compensation
(or, if less, the highest percentage of such Section 415 Compensation allocated
to a Key Employee’s Account hereunder, as well as his employer contribution
accounts under any other defined contribution plan maintained by such Employer
or an Affiliate, including any elective contribution to any plan subject to Code
Section 401(k)), regardless of whether the preceding requirements of this
section 6.5(b) have been met for such Participant.

 

 
23

--------------------------------------------------------------------------------

 

 

(c)     As of each Valuation Date, each Account of a Participant shall be
charged with the amount of any distribution, or withdrawal, made to, or by, the
Participant or his beneficiary from such Account during the Valuation Period
ending with such Valuation Date. The Participant’s Employer Securities Account
and Other Investments Account shall be further credited and debited to reflect
direct or indirect purchases of Employer Securities with assets other than
Employer Securities, and purchases of assets other than Employer Securities in
connection with the sale of Employer Securities.

 

(d)     Except as otherwise provided in this Plan or any Trust Agreement, for
purposes of this section 6.5, the accrual method of accounting shall be used.
The Trust Fund and the assets thereof shall be valued at their fair market value
as of each Valuation Date. Employer Securities shall be accounted for as
provided in Treasury Regulation Section 1.402(a)-1(b)(2)(ii), or any successor
regulation or statute. The Plan Administrator may adopt such additional
accounting procedures as are necessary to accurately reflect each Participant’s
interests in the Trust Fund. Such accounting procedures shall include any
procedures necessary to appropriately reflect any earnings and losses that may
result from delays that may occur in completing scheduled transactions. All such
procedures shall be applied in a consistent, nondiscriminatory manner.

 

(e)     If the Plan Administrator determines in making any valuation, allocation
or adjustments to any Participant’s Account under the provisions of the Plan
that the strict application of the provisions of the Plan will not produce
equitable and nondiscriminatory allocation among the Participants’ Accounts, it
may modify any procedures specified in the Plan for purposes of achieving an
equal and nondiscriminatory allocation in accordance with the general concepts
and purposes of the Plan; provided, however, that any such modification shall
not be inconsistent with the provisions of Section 401(a)(4) of the Code.

 

6.6

Allocation of Dividends. Notwithstanding anything contained in this Plan to the
contrary, dividends or distributions attributable to Employer Securities that
are credited to Participants’ Accounts, as well as to suspense accounts
established pursuant to section 6.3, shall be used, to the extent required by
this section 6.6, to repay any loan used to purchase the Employer Securities on
account of which the dividends or distributions were paid. In addition, cash
dividends or distributions paid with respect to shares of Employer Securities
that are credited to Participants’ Employer Securities Accounts may be
distributed to Participants or allocated to Participants’ Other Investments
Accounts in accordance with the provisions of this section 6.6.

 

 
24

--------------------------------------------------------------------------------

 

 

(a)     With respect to any Plan Year for which the aggregate of Employer
Securities (including fractional shares) allocated to each Participant’s
Employer Securities Account (as a result of contributions made pursuant to
section 5.1) equal or exceed the cash dividends or distributions paid with
respect to shares of Employer Securities (including fractional shares) allocated
to the Participant’s Employer Securities Account, such cash dividends or
distributions shall be used, if the Company so directs, to make payments on any
loans entered into by the Trustee for the purpose of purchasing Employer
Securities.

 

(b)     Cash dividends or distributions paid with respect to shares of Employer
Securities (including fractional shares) allocated to any suspense account as of
the payment date shall be used, if the Company so directs, to make payments on
any loans entered into by the Trustee for the purpose of purchasing Employer
Securities.

 

(c)     All other cash dividends or distributions paid with respect to shares of
Employer Securities shall be retained by the Trustee and allocated in the same
manner as other income of the Trust Fund. Cash dividends or distributions
allocated to each Participant’s Employer Securities Account may be exchanged by
the Trustee for additional shares of Employer Securities (including fractional
shares) allocated to a suspense account. Any cash dividends or distributions
transferred to a suspense account by the Trustee in accordance with this section
6.6(c) shall be used, if the Company so directs, to make payments on any loan
obtained by the Trustee, pursuant to section 6.3, for the purpose of purchasing
Employer Securities.

 

(d)     Stock dividends paid with respect to shares of Employer Securities
(including fractional shares) allocated to each Participant’s Employer
Securities Account as of a payment date shall be retained by the Trustee and
allocated to such Employer Securities Account.

 

(e)     Stock dividends paid with respect to shares of Employer Securities
(including fractional shares) allocated to any suspense account as of the
payment date, shall be used, directly or indirectly, to make payments on any
loan obtained by the Trustee, pursuant to section 6.3, for the purpose of
purchasing Employer Securities.

 

6.7

Limitation on Allocation of Contributions.

 

(a)     Notwithstanding anything contained in this Plan to the contrary, the
aggregate Annual Additions to a Participant’s Accounts under this Plan and under
any other defined contribution plans maintained by an Employer or an Affiliate
for any Limitation Year shall not exceed the lesser of $45,000 (or, if greater,
the dollar limitation established by the Secretary of the Treasury) or 100% of
the Participant’s Section 415 Compensation for such Plan Year.

 

 
25

--------------------------------------------------------------------------------

 

 

(b)     In the event that the Annual Additions, under the normal administration
of the Plan, would otherwise exceed the limits set forth above for any
Participant, then the Plan Administrator shall take such actions, applied in a
uniform and nondiscriminatory manner, as will keep the annual additions for such
Participant from exceeding the applicable limits provided by law. Excess Annual
Additions shall be disposed of as provided in section 6.7(c). Except as
otherwise required by section 6.7(c), adjustments shall be made to the 401(k)
Plan, if necessary to comply with such limits, before any adjustments may be
made with respect to this Plan.

 

(c)     If as a result of the allocation of forfeitures, a reasonable error in
estimating a Participant’s Section 415 Compensation or other circumstances
permitted under Section 415 of the Code, the Annual Additions attributable to
Employer contributions for a particular Participant would cause the limitations
set forth in this section 6.7 to be exceeded, the excess amount shall be held
unallocated in a suspense account for the Limitation Year, used to reduce
Employer contributions on behalf of such Participant for the next Limitation
Year, and allocated to such Participant in lieu of such reduced contribution as
of the end of the next Limitation Year under the terms of section 6.5(b). Any
such allocations shall be treated as Annual Additions to the Account of the
Participant in the Limitation Year that they are allocated in lieu of such
reduced contributions. In the event that the Participant terminates his
participation in this Plan before all of the amounts in a suspense account are
allocated to his Account, then such excess amounts shall be retained in such
suspense account, to be reallocated to other Participants as of the end of the
next Limitation Year and any succeeding Limitation Years until all amounts in
the suspense account are exhausted.

 

The correction method described in the preceding paragraph is effective only for
limitation years beginning before July 1, 2007; the Internal Revenue Service’s
Employee Plans Compliance Resolution System (EPCRS) is the only correction
method for correcting excess annual additions for limitation years beginning on
or after July 1, 2007.

 

 
26

--------------------------------------------------------------------------------

 

 

6.8

Limitation on Allocation of Accounts With Respect to Shareholder Electing Gain
Deferral. Notwithstanding any provisions in this Plan to the contrary, if shares
of Employer Securities are sold to the Plan by a shareholder of an Employer or
Affiliate in a transaction for which special tax treatment is elected by such
shareholder (or his representative) pursuant to Section 1042 of the Code, no
assets attributable to such Employer Securities may be allocated to the Employer
Securities Accounts of:

 

(a)     any person who owns (after application of Section 318(a) of the Code)
more than 25% in value of the outstanding securities of the Employer or
Affiliate; and

 

(b)     the selling shareholder, and any person who is related to such
shareholder (within the meaning of Section 267(b) of the Code, but excluding
lineal descendants of such shareholder as long as no more than 5% of the
aggregate amount of all Employer Securities sold by such shareholder in a
transaction to which Section 1042 of the Code applies is allocated to lineal
descendants of such shareholder) during the "nonallocation period" (as defined
below).

 

Further, no allocation of Employer contributions may be made to the Accounts of
such persons unless additional allocations are made to other Participants, to
satisfy the coverage and nondiscrimination requirements of Sections 401(a) and
410 of the Code. The term "nonallocation period" means the period beginning on
the date of sale and ending on the later of ten years after the date of sale or
the date of the allocation attributable to the final payment on the loan
incurred with respect to the sale of Employer Securities to the Plan.

 

Notwithstanding any other provision of this Plan to the contrary, a Participant
or any other person may make an election under Section 1042 of the Code with
respect to a sale of shares of Company Stock to the ESOP Trust only if at the
time of the sale the Company is taxable as a C corporation for federal income
tax purposes.

 

6.9     Prohibited Allocations of Securities. No portion of the assets of the
Plan attributable to (or allocable in lieu of) Employer Securities consisting of
stock in a "Subchapter S Corporation" may, during a Nonallocation Year, accrue
(or be allocated directly or indirectly under any plan of the Employer meeting
the requirements of Section 401(a) of the Code) for the benefit of any
Disqualified Person.

 

  (a)     For purposes of this section, Nonallocation Year shall mean any Plan
Year if, at any time during the Plan Year

 

(1)     the Plan holds Employer Securities consisting of stock in a "Subchapter
S Corporation," and

 

(2)     Disqualified Persons own at least 50% of the number of shares of stock
in the "Subchapter S Corporation."

 

  In determining whether Disqualified Persons own at least 50% of the stock of
the "Subchapter S Corporation," the attribution rules of Section 318(a) of the
Code, as modified by Section 409(p)(3)(B) of the Code, shall be applied.

 

 
27

--------------------------------------------------------------------------------

 

 

(b)     For purposes of this section, Disqualified Person shall mean any person
if

 

(1)     the aggregate number of Deemed-Owned Shares of such person and the
members of such person's family (as defined under Section 409(p)(4)(D) of the
Code) is at least 20% of the Deemed-Owned Shares of stock in the "Subchapter S
Corporation," or

 

(2)     in the case of a person not described in subsection (1), the number of
Deemed-Owned Shares is at least 10% of the number of Deemed-Owned Shares of
stock in the "Subchapter S Corporation."

 

(c)     For purposes of this section, Deemed-Owned Shares shall mean, with
respect to any person,

 

(1)     the stock in the "Subchapter S Corporation" constituting Employer
Securities of the Plan which is allocated to such person, and

 

(2)     such person's share of the Employer Securities held by the Plan but
which is not allocated under the Plan to Participants, determined as if all such
unallocated stock was allocated to all Participants in the same proportion as
the most recent stock allocation under the Plan.

 

(d)     For purposes of subsections (a) and (b) above, in the case of a person
who owns

 

(1)     any stock option, warrant, restricted stock, deferred issuance stock
right, and similar right to acquire or receive stock of the "Subchapter S
Corporation" in the future, and

 

(2)     except to the extent provided in regulation, a stock appreciation right,
phantom stock unit, or similar right to a cash payment based on the value of
such stock or appreciation in such value,

 

the shares upon which such interest is based shall be treated as Employer
Securities or Deemed-Owned Shares if such treatment of one or more persons will
result in the treatment of any person as a Disqualified Person or the treatment
of any year as a Nonallocation Year.

 

(e)     “Impermissible Allocation” is any contribution or other annual addition
(e.g. forfeiture allocation) in the ESOP or other qualified plan (including a
release and allocation from an ESOP suspense account) that would have otherwise
been added to the disqualified person’s account and invested in employer
securities consisting of S corporation stock.

 

 
28

--------------------------------------------------------------------------------

 

 

(f)     “Impermissible Accrual” includes all S corporation shares that are
employer securities and other ESOP assets attributable to such shares (including
IRC section 1368 distributions, sale proceeds and earnings on either the
distribution or the proceeds) held for a disqualified person’s account, whether
attributable to current or prior year contributions.

 

ARTICLE VII


Benefits Under the Plan

 

7.1

Retirement Benefit.

 

(a)     A Participant shall be entitled to retire from the employ of his
Employer upon such Participant’s Normal Retirement Date. Until a Participant
actually retires from the employ of his Employer, no retirement benefits shall
be payable to him, and he shall continue to be treated in all respects as a
Participant; provided, however, that a Participant who is a 5% owner of the
Company (or any Affiliate) and who attains age 70½ shall begin receiving payment
of his retirement benefit no later than the April 1 after the end of the
calendar year in which he attains age 70½.

 

(b)     Upon the retirement of a Participant from an Employer and all Affiliates
upon or after reaching his Normal Retirement Date, such Participant shall be
entitled to a retirement benefit paid in accordance with Article VIII in an
amount equal to 100% of the balance in his Account as of the date of
distribution of his benefit.

 

7.2

Disability Benefit.

 

(a)     In the event a Participant’s employment with his Employer and all
Affiliates is terminated by reason of his total and permanent disability, such
Participant shall be entitled to a disability benefit paid in accordance with
Article VIII in an amount equal to 100% of the balance in his Account as of the
date of distribution of his benefit.

 

(b)     Total and permanent disability shall mean the total and permanent
incapacity of a Participant to perform the usual duties of his employment with
his Employer and will be deemed to have occurred only when certified by a
physician who is acceptable to the Plan Administrator and only if such proof is
received by the Administrator within sixty (60) days after the date of the
termination of such Participant’s employment.

 

 
29

--------------------------------------------------------------------------------

 

 

7.3

Severance from Employment Benefit.

 

(a)     In the event a Participant’s employment with his Employer and all
Affiliates is severed for reasons other than retirement on or after his Normal
Retirement Date, total and permanent disability or death, such Participant shall
be entitled to a severance from employment benefit paid in accordance with
Article VIII in an amount equal to his vested interest in the balance in his
Account as of the date of distribution of his benefit.

 

(b)     (1)     Except as otherwise provided, a Participant's vested interest in
his Account shall be a percentage of the balance of such Account as of the
applicable Valuation Date, based upon such Participant's Years of Service as of
the date of his severance from employment, as follows:

 

TOTAL NUMBER OF YEARS OF SERVICE

VESTED INTEREST

     

Less than 2 Years of Service

0%

       

2 years, but less than 3 years

20%

       

3 years, but less than 4 years

40%

       

4 years, but less than 5 years

60%

       

5 years, but less than 6 years

80%

       

6 or more years

100%

 

 

(2)     Notwithstanding the foregoing, a Participant shall be 100% vested in his
Account upon attaining his Normal Retirement Date.

 

 
30

--------------------------------------------------------------------------------

 

 

     (c)     (1)     If the severance from employment results in five
consecutive One Year Breaks in Service, then upon the occurrence of such five
consecutive One Year Breaks in Service, the non-vested interest of the
Participant in his Account as of the Valuation Date immediately preceding or
concurring with the date of his completion of five consecutive One Year Breaks
in Service shall be deemed to be forfeited and such forfeited amount shall be
reallocated, pursuant to the provisions of sections 7.3(d)(3) and 5.2 at the end
of the Plan Year concurring with the date the fifth such consecutive One Year
Break in Service occurs. If the Participant is later reemployed by an Employer
or an Affiliate, the unforfeited balance, if any, in his Account that has not
been distributed to such Participant shall be set aside in a separate account,
and such Participant’s Years of Service after any five consecutive One Year
Breaks in Service resulting from such severance from employment shall not be
taken into account for the purpose of determining the vested interest of such
Participant in the balance of his Account that accrued before such five
consecutive One Year Breaks in Service. If any portion of a Participant’s
Account is forfeited, his Employer Securities Account and Other Investments
Account shall be treated as a single account for purposes of this section 7.3(c)
and Employer Securities that were purchased with borrowed funds and allocated to
such Participant’s Employer Securities Account after release from a suspense
account shall be forfeited only after all other assets in such Participant’s
Account. If interests in more than one class of Employer Securities have been so
allocated to such Participant’s Accounts, the Participant shall forfeit the same
proportion of each such class.

 

(2)     Notwithstanding any other provision of this section 7.3, if a
Participant is reemployed by an Employer or an Affiliate and, as a result, no
five consecutive One Year Breaks in Service occur, the Participant shall not be
entitled to any severance from employment benefit as a result of such severance
from employment; provided, however, that nothing contained herein shall require
or permit the Participant to return or otherwise have restored to his Account
any funds distributed to him prior to his reemployment and the determination
that no five consecutive One Year Breaks in Service would occur.

 

(3)     If a Participant is less than 100% vested in his Account and he receives
all or a part of his severance from employment benefit, then, if the Participant
resumes employment with an Employer or an Affiliate before the occurrence of
five consecutive One Year Breaks in Service, until such time as there is a fifth
consecutive One Year Break in Service, the Participant’s vested portion of the
balance in his Account at any time shall be equal to an amount ("X") determined
by the formula X = P(AB + D) - D, where "P" is the vested percentage of the
Participant at such time, "AB" is the balance in the Participant’s Account at
such time and "D" is the amount distributed as a severance from employment
benefit.

 

     (d)     (1)     Notwithstanding any other provision of this section 7.3, if
at any time a Participant is less than 100% vested in his Account, and, as a
result of his severance from employment, he receives his entire vested severance
from employment benefit pursuant to the provisions of Article IX, and the
distribution of such benefit is made not later than the close of the fifth Plan
Year following the Plan Year in which such termination occurs (or such longer
period as may be permitted by the Secretary of the Treasury, through regulations
or otherwise), then upon the occurrence of such distribution, the non-vested
interest of the Participant in his Account shall be deemed to be forfeited and
such forfeited amount shall be reallocated, pursuant to the provisions of
sections 7.3(d)(3) and 5.2.

 

 
31

--------------------------------------------------------------------------------

 

 

(2)     If a Participant is not vested as to any portion of his Account, he will
be deemed to have received a distribution immediately following his severance
from employment. Upon the occurrence of such deemed distribution, the non-vested
interest of the Participant in his Account shall be deemed to be forfeited and
such forfeited amount shall be reallocated, pursuant to the provisions of
sections 7.3(d)(3) and 5.2.

 

(3)     If a Participant whose interest is forfeited under this section 7.3(d)
is reemployed by an Employer or an Affiliate prior to the occurrence of five
consecutive One Year Breaks in Service commencing after his distribution, then
such Participant shall have the right to repay to the Trust, before the date
that is the earlier of (1) five years after the Participant’s resumption of
employment, or (2) the close of a period of five consecutive One Year Breaks in
Service, the full amount of the severance from employment benefit previously
distributed to him. If the Participant elects to repay such amount to the Trust
within the time periods prescribed herein, or if a non-vested Participant whose
interest was forfeited under this section 7.3(d) is reemployed by an Employer or
an Affiliate prior to the occurrence of five consecutive One Year Breaks in
Service, the non-vested interest of the Participant previously forfeited
pursuant to the provisions of this section 7.3(d) shall be restored to the
Account of the Participant, such restoration to be made from forfeitures of
non-vested interests and, if necessary, by contributions of his Employer, so
that the aggregate of the amounts repaid by the Participant and restored by the
Employer shall not be less than the Account balances of the Participant at the
time of forfeiture unadjusted by any subsequent gains or losses.

 

7.4

Death Benefit.

 

(a)     In the event of the death of a Participant who is actively employed by
an Employer, his beneficiary shall be entitled to a death benefit in an amount
equal to 100% of the balance in his Account as of the date of distribution of
his benefit.

 

(b)     Subject to the provisions of section 7.4(c), at any time and from time
to time, each Participant shall have the unrestricted right to designate a
beneficiary to receive his death benefit and to revoke any such designation.
Each designation or revocation shall be evidenced by written instrument filed
with the Plan Administrator, signed by the Participant and bearing the
signatures of at least two persons as witnesses to his signature. In the event
that a Participant has not designated a beneficiary or beneficiaries, or if for
any reason such designation shall be legally ineffective, or if such beneficiary
or beneficiaries shall predecease the Participant, then the Participant’s
surviving spouse, and if none, his issue, per stirpes, and if none, the personal
representative of the estate of such Participant shall be deemed to be the
beneficiary designated to receive such death benefit, or if no personal
representative is appointed for the estate of such Participant, then his next of
kin under the statute of descent and distribution of the State of such
Participant’s domicile at the date of his death shall be deemed to be the
beneficiary or beneficiaries to receive such death benefit.

 

 
32

--------------------------------------------------------------------------------

 

 

(c)     Notwithstanding the foregoing, if the Participant is married as of the
date of his death, the Participant’s spouse shall be deemed to be his designated
beneficiary and shall receive the full amount of the death benefit attributable
to the Participant unless the spouse consents or has consented to the
Participant’s designation of another beneficiary. Any such consent to the
designation of another beneficiary must acknowledge the effect of the consent,
must be witnessed by a Plan representative or by a notary public and shall be
effective only with respect to that spouse. A spouse’s consent shall be a
restricted consent (which may not be charged as to the beneficiary unless the
spouse consents to such change in the manner described herein). Notwithstanding
the preceding provisions of this section 7.4(c), a Participant shall not be
required to obtain spousal consent to his designation of another beneficiary if
the Participant is legally separated or the Participant has been abandoned, and
the Participant provides the Administrator with a court order to such effect.

 

(d)     Effective on and after January 1, 2007, if a Participant dies while
performing qualified military service [within the meaning of Section 414(u) of
the Code], his or her surviving spouse or other Beneficiary shall be entitled to
receive the same death benefits from the Plan that would have been payable under
this Section 7.4 if the Participant had resumed active employment with the
Employer immediately prior to the date of his death.

 

ARTICLE VIII


Payments of Benefits, Diversification Withdrawals

 

8.1

Time for Distribution of Benefits.

 

(a)     Except as otherwise provided under this Article VIII, the amount of the
benefit to which a Participant is entitled under section 7.1, 7.2, 7.3 or 7.4
shall be paid to him or applied for his benefit or, in the case of a death
benefit, shall be paid to or applied for the benefit of said Participant’s
beneficiary or beneficiaries, beginning as soon as practicable following the
last day of the Plan Year coincident with or next following the Participant’s
retirement, disability, death, or other severance his employment, as the case
may be.

 

 
33

--------------------------------------------------------------------------------

 

 

(b)     Any distribution paid to a Participant (or, in the case of a death
benefit, to his beneficiary or beneficiaries) pursuant to section 8.1(a) shall
commence not later than the earlier of:

 

(1)     the 60th day after the last day of the Plan Year in which the
Participant’s employment is severed or, if later, in which occurs the
Participant’s Normal Retirement Date; or

 

(2)     solely with respect to in-service minimum distributions required by the
Code for each Participant who is a 5% owner of Company or an Affiliate, April 1
of the year immediately following the calendar year in which he reaches age 70½.

 

(c)     Notwithstanding the foregoing provisions of this section 8.1, no
distribution shall be made of the benefit to which a Participant is entitled
under section 7.1, 7.2, or 7.3 prior to his Normal Retirement Date unless the
value of his benefit does not exceed $5,000, or unless the Participant consents
to the distribution. In the event that a Participant does not consent to a
distribution of a benefit in excess of $5,000 to which he is entitled under
section 7.1, 7.2, or 7.3, the amount of his benefit shall be paid to the
Participant not later than sixty (60) days after the last day of the Plan Year
in which the Participant reaches his Normal Retirement Date.

 

8.2

Form of Payment.

 

(a)     During any Plan Year in which (1) each Employer is classified as a
"Subchapter S Corporation" for purposes of federal tax laws or (2) the articles
of incorporation or the by-laws of each Employer restrict ownership of Employer
Securities to Employees of the Company, or any Affiliate of the Company, and to
this Plan, the benefits payable under sections 7.1, 7.2, 7.3 and 7.4 shall be
paid to the Participant (or, if applicable, his beneficiary or beneficiaries) in
cash.

 

(b)     (1)     During any Plan Year in which (1) each Employer is not
classified as a "Subchapter S Corporation" for purposes of federal tax laws and
(2) the articles of incorporation or the by-laws of each Employer do not
restrict ownership of Employer Securities to Employees of the Company, or any
Affiliate of the Company, and to this Plan, the benefits payable under sections
7.1, 7.2, 7.3 and 7.4 shall be paid to the Participant (or, if applicable, his
beneficiary or beneficiaries), to the extent possible, in cash or in shares of
Employer Securities (except that no fractional shares shall be issued and the
value of any fractional shares to which a Participant would otherwise be
entitled shall be paid in cash), as elected by the Participant (or his
beneficiary or beneficiaries). If a Participant subject to this section
8.2(b)(1) elects to receive all or any portion of the vested balance in his
Account in shares of Employer Securities, then, during the sixty (60) day period
immediately preceding the proposed distribution date of the benefit which the
Participant is entitled to receive under the Plan, the Trustee, to the extent
possible, shall apply (net of any brokerage commissions) all or such portion of
the Participant’s Other Investment Account to the purchase of the maximum number
of whole shares of Employer Securities at their then Fair Market Value, which
shares shall be allocated to the Participant’s Employer Securities Account. If
the Trustee is unable to apply any elected portion of the balance of such
Account to the purchase of whole shares of Employer Securities within the said
sixty (60) day period, such elected portion shall be paid in cash.

 

 
34

--------------------------------------------------------------------------------

 

 

(2)     Notwithstanding the provisions of section 8.2(b)(1), if the amount to
which any Participant is entitled under Article VIII is less than $5,000, the
Plan Administrator, in accordance with a uniform and nondiscriminatory policy,
may pay such amount to the Participant or his beneficiary in the form of cash
rather than Employer Securities unless the Participant or his beneficiary
demands that such amount subject to section 8.2(b)(1) be distributed in the form
of Employer Securities; provided, however, that prior to distributing any such
amount in cash, the Participant’s right to demand a distribution in the form of
Employer Securities instead of cash shall have been communicated to the
Participant or his beneficiary in writing by the Plan Administrator.

 

(c)     Notwithstanding any other provision of this Plan, whenever a Participant
is entitled to a distribution from the Plan, the Plan Administrator and the
Trustee shall be entitled to liquidate all, or any portion, of the investments
attributable to the Participant’s Account at any time during the thirty business
days preceding the date upon which the distribution or withdrawal is scheduled
to occur in order to facilitate the payment of benefits. In the event that the
Plan Administrator and the Trustee elect to liquidate investments in order to
facilitate a distribution, the liquidated funds may be placed in a money market
fund or similar investment fund (or, when reasonable, may be held in cash,
without liability for interest thereon). The Plan Administrator may adopt such
accounting procedures as are necessary to accurately reflect the Participant’s
interest in such liquidated funds.

 

8.3

Lump Sum Payment. Any benefit attributable to a Participant’s Accounts provided
under this Plan that is not more than $5,000 or (if such benefit exceeds $
5,000, that is payable only in cash pursuant to section 8.2(a)), shall be paid
in the form of a lump sum.

 

8.4

Alternative Methods of Payment.

 

(a)     (1)     In the case of any Participant to whom the provisions of section
8.3 do not apply, the payment of his retirement, disability, death, or other
severance from employment benefit attributable to his Accounts shall be made in
the manner indicated in section 8.4(a)(1) or (2), as applicable:

 

   (A)     If the Participant’s vested account balance is valued at not more
than $50,000 as of the last day of the Plan Year in which his (or his
beneficiary or beneficiaries) eligibility for a distribution arises pursuant to
section 7.1, 7.2, 7.3, or 7.4, then the amount distributable shall be paid in a
lump sum.

 

 
35

--------------------------------------------------------------------------------

 

 

(B)     If the Participant’s vested account balance is valued at more than
$50,000, but does not exceed $100,000, as of the last day of the Plan Year in
which his (or his beneficiary or beneficiaries) eligibility for a distribution
arises pursuant to section 7.1, 7.2, 7.3, or 7.4, then the amount distributable
shall be paid or applied in two annual installments as nearly equal as
practicable.

 

(C)     If the Participant’s vested account balance is valued at more than
$100,000, but does not exceed $250,000, as of the last day of the Plan Year in
which his (or his beneficiary or beneficiaries) eligibility for a distribution
arises pursuant to section 7.1, 7.2, 7.3, or 7.4, then the amount distributable
shall be paid or applied in three annual installments as nearly equal as
practicable.

 

(D)     If the Participant’s vested account balance is valued at more than
$250,000, but does not exceed $500,000, as of the last day of the Plan Year in
which his (or his beneficiary or beneficiaries) eligibility for a distribution
arises pursuant to section 7.1, 7.2, 7.3, or 7.4, then the amount distributable
shall be paid or applied in four annual installments as nearly equal as
practicable.

 

(E)     If the Participant’s vested account balance is valued at more than
$500,000, but does not exceed $915,000 (in 2007 and as adjusted for increases in
the cost of living), as of the last day of the Plan Year in which his (or his
beneficiary or beneficiaries) eligibility for a distribution arises pursuant to
section 7.1, 7.2, 7.3, or 7.4, then the amount distributable shall be paid or
applied in five annual installments as nearly equal as practicable.

 

(F)     If the Participant’s vested account balance is valued at more than
$915,000 (in 2007 and as adjusted for increases in the cost of living), as of
the last day of the Plan Year in which his (or his beneficiary or beneficiaries)
eligibility for a distribution arises pursuant to section 7.1, 7.2, 7.3, or 7.4,
then the amount distributable shall be paid or applied in as many substantially
equal annual installments as permitted under Section 409(o)(1)(C)(ii).

 

(2)     In the event section 8.4(a)(1)(B), (C), (D), (E) or (F) is applicable,
the portion of the Account of a Participant or, in case such Participant is
dead, of his beneficiary or beneficiaries, that is not needed to make
installment payments during the then current Plan Year shall remain a part of
the Trust Fund and shall participate in the increase or net decrease in the
value of said Trust Fund as provided therein.

 

 
36

--------------------------------------------------------------------------------

 

 

(A)     In the case of a retirement, disability or severance from employment
benefit, in no event shall payments under section 8.4(a)(1)(B), (C), (D), (E) or
(F) extend beyond the life expectancy of the Participant or the joint life
expectancy of the Participant and his designated beneficiary. If the Participant
dies before receiving the entire amount payable to him, the balance shall be
paid to his designated beneficiary or, if there is none, to the beneficiary
specified in section 7.4; in each case the balance shall be distributed at least
as rapidly as under the method being used prior to the Participant’s death.

 

(B)     In the case of a death benefit, payment under section 8.4(a)(1)(B), (C),
(D), (E) or (F):

 

(i)     to the designated beneficiary shall begin within one year following the
Participant’s death and shall not, in any event, extend beyond the life
expectancy of the designated beneficiary (unless the designated beneficiary is
the Participant’s surviving spouse, in which case such benefit shall begin no
later than the date the Participant would have reached age 70½); or

 

(ii)     to any other beneficiary shall be totally distributed within five years
from the date of the Participant’s death.

 

(b)     Notwithstanding the foregoing, payments under any of the options
described in this Article VIII shall satisfy the incidental death benefit
requirements and all other applicable provisions of Section 401(a)(9) of the
Code, the regulations issued thereunder (including Prop. Reg. Section
1.401(a)(9)-2), and such other rules thereunder as may be prescribed by the
Commissioner.

 

8.5

Periodic Adjustments. To the extent the balance of a Participant's Accounts has
not been distributed and remains in the Plan, the value of such remaining
balance shall be subject to adjustment from time to time pursuant to the
provisions of Article VI.

 

8.6

Required Minimum Distributions.

 

(a)     (1)     Requirements of Treasury Regulations Incorporated. All
distributions required under this Article will be determined and made in
accordance with the Treasury Regulations under Section 401(a)(9) of the Code,
which are incorporated herein by reference.

 

 (2)     Time and Manner of Distribution.

 

(A)     Required Beginning Date. The Participant's entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant's required beginning date (as defined below).

 

 
37

--------------------------------------------------------------------------------

 

 

(B)     Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin (as defined below), then the Participant's entire
interest will be distributed, or begin to be distributed, no later than as
follows:

 

(i)     If the Participant's surviving spouse is the Participant's sole
designated beneficiary (as defined below), then distributions to the surviving
spouse will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died, or by December 31 of the calendar
year in which the Participant would have attained age 70 1/2, if later.

 

(ii)     If the Participant's surviving spouse is not the Participant's sole
designated beneficiary, then distributions to the designated beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

 

(iii)     If there is no designated beneficiary as of September 30 of the year
following the year of the Participant's death, then the Participant's entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant's death.

 

(iv)     If the Participant's surviving spouse is the Participant's sole
designated beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, then this section
8.6(a)(2)(B), other than section 8.6(a)(2)(B)(i), will apply as if the surviving
spouse were the Participant.

 

For purposes of this section 8.6(a)(2)(B) and section 8.6(a)(4) below, unless
section 8.6(a)(2)(B)(iv) applies, distributions are considered to begin on the
Participant's required beginning date. If section 8.6(a)(2)(B)(iv) applies, then
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under section 8.6(a)(2)(B)(i). If distributions
under an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant's required beginning date (or to the
Participant's surviving spouse before the date distributions are required to
begin to the surviving spouse under section 8.6(a)(2)(B)(i)), then the date
distributions are considered to begin is the date distributions actually
commence.

 

 
38

--------------------------------------------------------------------------------

 

 

(C)     Forms of Distribution. Distributions under the Plan will generally be in
the form of a single lump sum on or before the required beginning date. In such
case sections 8.6(a)(3) and 8.6(a)(4) below will not apply; provided, however,
that to the extent a Participant's interest is not distributed in the form of an
annuity purchased from an insurance company or in a single sum on or before the
required beginning date, then as of the first distribution calendar year (as
defined below) distributions will be made in accordance with sections 8.6(a)(3)
and 8.6(a)(4) below. If the Participant's interest is distributed in the form of
an annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401(a)(9) of the Code and
the Treasury regulations thereunder.

 

(3)     Required Minimum Distributions During Participant’s Lifetime

 

(A)     Amount of Required Minimum Distribution for Each Distribution Calendar
Year. During the Participant's lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

 

(i)     the quotient obtained by dividing the Participant's Account balance (as
defined below) by the distribution period in the Uniform Lifetime Table set
forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant's age as of the Participant's birthday in the distribution calendar
year; or

 

(ii)     if the Participant's sole designated beneficiary for the distribution
calendar year is the Participant's spouse, the quotient obtained by dividing the
Participant's Account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant's and spouse's attained ages as of the Participant's and spouse's
birthdays in the distribution calendar year.

 

 
39

--------------------------------------------------------------------------------

 

 

(B)     Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this section 8.6(a)(3) beginning with the first distribution calendar year and
up to and including the distribution calendar year that includes the
Participant's date of death.

 

(4)     Required Minimum Distributions After Participant’s Death.

 

(A)     Death On or After Date Distribution Begins.

 

(i)     Participant Survived by Designated Beneficiary. If the Participant dies
on or after the date distributions begin and there is a designated beneficiary,
then the minimum amount that will be distributed for each distribution calendar
year after the year of the Participant's death is the quotient obtained by
dividing the Participant's account balance by the longer of the remaining life
expectancy of the Participant or the remaining life expectancy of the
Participant's designated beneficiary, determined as follows:

 

a.     The Participant's remaining life expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.

 

b.     If the Participant's surviving spouse is the Participant's sole
designated beneficiary, then the remaining life expectancy of the surviving
spouse is calculated for each distribution calendar year after the year of the
Participant's death using the surviving spouse's age as of the spouse's birthday
in that year. For distribution calendar years after the year of the surviving
spouse's death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse's birthday in
the calendar year of the spouse's death, reduced by one for each subsequent
calendar year.

 

 
40

--------------------------------------------------------------------------------

 

 

   c.     If the Participant's surviving spouse is not the Participant's sole
designated beneficiary, then the designated beneficiary's remaining life
expectancy is calculated using the age of the beneficiary in the year following
the year of the Participant's death, reduced by one for each subsequent year.

 

(ii)     No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant's death, then the minimum amount that
will be distributed for each distribution calendar year after the year of the
Participant's death is the quotient obtained by dividing the Participant's
Account balance by the Participant's remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

(B)         Death Before Date Distributions Begin.

 

(i)     Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated beneficiary, then
the minimum amount that will be distributed for each distribution calendar year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's Account balance by the remaining life expectancy of the
Participant's designated beneficiary, determined as provided in section
8.6(a)(4)(A).

 

(ii)     No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant's death, then distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.

 

(iii)     Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant's surviving spouse is the Participant's sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under section 8.6(a)(2)(b)(i), then this section
8.6(a)(4)(B) will apply as if the surviving spouse were the Participant.

 

 
41

--------------------------------------------------------------------------------

 

 

(5)            Definitions.

 

(A)     Designated beneficiary. The individual who is designated as the
beneficiary under section 7.4 of the Plan and is the designated beneficiary
under Section 401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the
Treasury regulations.

 

(B)     Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant's required beginning
date. For distributions beginning after the Participant's death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under section 8.6(a)(2)(B). The required minimum distribution
for the Participant's first distribution calendar year will be made on or before
the Participant's required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant's required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.

 

(C)     Life expectancy. Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.

 

(D)     Participant's Account Balance. The Account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the Account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The Account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.

 

 
42

--------------------------------------------------------------------------------

 

 

(E)     Required beginning date. A Participant’s required beginning date is the
April 1 following the close of the calendar year in which the Participant
attains age 70½ if the Participant is more than a 5% owner (as defined in
Section 416(i)(B) of the Code) as to the Plan Year ending in that calendar year.
If a Participant is a more than 5% owner at the close of the relevant calendar
year, then the Participant may not discontinue required minimum distributions
notwithstanding the Participant’s subsequent change in ownership status. If a
Participant is not more than a 5% owner, then his required beginning date is the
April 1 following the close of the calendar year in which the Participant incurs
a separation from service or, if later, the April 1 following the close of the
calendar year in which the Participant attains age 70½.

 

(6)    Default to Continue 2009 Required Minimum Distributions. Notwithstanding
the provisions of the Plan providing for required minimum distributions, a
Participant or Beneficiary who would have been required to receive required
minimum distributions for 2009 but for the enactment of section 401(a)(9)(H) of
the Internal Revenue Code (“2009 RMDs”), and who would have satisfied that
requirement by receiving distributions that are (1) equal to the 2009 RMDs or
(2) one or more payments in a series of substantially equal distributions (that
include the 2009 RMDs) made at least annually and expected to last for the life
(or life expectancy) of the Participant, the joint lives (or joint life
expectancy) of the Participant and the Participant’s Designated Beneficiary, or
for a period of at least 10 years (“Extended 2009 RMDs”), will receive those
distributions for 2009 unless the Participant or Beneficiary chooses not to
receive such distributions. Participants and Beneficiaries described in the
preceding sentence will be given the opportunity to elect to stop receiving the
distributions described in the preceding sentence.

 

A direct rollover will be offered only for distributions that would be eligible
rollover distributions without regard to section 401(a)(9)(H).

 

8.7

Direct Rollovers.

 

(a)     Notwithstanding any provisions of the Plan to the contrary that would
otherwise limit a distributee's (as defined below) election under this section,
a distributee may elect, at the time and in the manner prescribed by the Plan
Administrator, to have any portion of an eligible rollover distribution (as
defined below) paid directly to an eligible retirement plan (as defined below)
specified by the distributee in a direct rollover (as defined below). In the
event that a distribute elects to have only a portion of an eligible rollover
distribution paid directly to an eligible retirement plan, the Plan
Administrator may elect to require such portion to be not less than $500
(adjusted under such regulations as may be issued from time to time by the
Secretary of the Treasury).

 

 
43

--------------------------------------------------------------------------------

 

 

(b)          For purposes of this section, the following terms shall have the
following meanings:

 

(1)     An "eligible rollover distribution" is any distribution of all or any
portion of the balance to the credit of the distributee, except that an eligible
rollover distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee's designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Section 401(a)(9) of the Code;
and any hardship distribution from the Plan. A portion of a distribution shall
not fail to be an eligible rollover distribution merely because the portion
consists of after-tax employee contributions which are not includable in gross
income. However, such portion may be transferred only to an individual
retirement account described in Section 408(a) of the Code or an individual
retirement annuity described in Section 408(b) of the Code, or to a qualified
defined contribution plan described in Sections 401(a) or 403(a) of the Code
that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includable
in gross income and the portion of such distribution which is not so includable.
In addition, a portion of a distribution shall not fail to be an eligible
rollover distribution merely because the portion consists of Employer
Securities. Notwithstanding the preceding provisions of this section 8.7(b)(1),
an eligible rollover distribution shall not include one or more distributions
during a Plan Year with respect to a distributee if the aggregate amount
distributed during the Year is less than $200 (adjusted under such regulations
as may be issued from time to time by the Secretary of the Treasury).

 

(2)     An "eligible retirement plan" is an individual retirement account
described in Section 408(a) of the Code; an individual retirement annuity
described in Section 408(b) of the Code; an annuity plan described in Section
403(a) of the Code; an annuity contract described in Section 403(b) of the Code;
an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for the amounts transferred into such plan from this Plan; or a qualified trust
described in Section 401(a) of the Code, that accepts the distributee's eligible
rollover distribution. The definition of eligible retirement plan shall also
apply in the case of a distribution to a surviving spouse, or to a spouse or
former spouse who is the alternate payee under a qualified domestic relations
order, as defined in Section 414(p) of the Code.

 

 
44

--------------------------------------------------------------------------------

 

 

For distributions made after December 31, 2007, an Eligible Retirement Plan
shall include a Roth IRA as described in Code Section 408A; however, for taxable
years beginning prior to January 1, 2010, the income restrictions that apply to
a rollover from a traditional IRA into a Roth IRA will continue to apply.

 

(3)     A "distributee" includes an Employee or former Employee. In addition,
the Employee's or former Employee's surviving spouse and the Employee's or
former Employee's spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Section 414(p) of the Code,
are distributees with regard to the interest of the spouse or former spouse.

 

(4)     A "direct rollover" is a payment by the Plan to the eligible retirement
plan specified by the distributee.

 

(c)          Effective for distributions commencing on or after January 1, 2008,
a designated beneficiary (determined pursuant to Section 7.4) who is not the
surviving spouse of the Employee or Former Employee may elect, in lieu of a lump
sum distribution to receive any portion of the distribution of the Employee or
Former Employee’s Accounts to which the designated beneficiary is entitled in
the form or a direct rollover pursuant to a direct trustee to trustee transfer
to either (1) a individual retirement account as defined in Code Section 408(a)
or (2) an individual retirement annuity as defined in Code Section 408(b),
established for the purpose of receiving the distribution on behalf of the
designated beneficiary.

 

8.8

Automatic Rollovers. In the event of a mandatory distribution greater than
$1,000 as provided by section 8.1, if the Participant does not elect to have
such distribution paid directly to an eligible retirement plan specified by the
Participant in a direct rollover or to receive the distribution directly in
accordance with the provisions of this Article VIII, then the Plan Administrator
will pay the distribution in a direct rollover to an individual retirement plan
designated by the Plan Administrator.

 

 
45

--------------------------------------------------------------------------------

 

 

8.9

Put Options and Calls.

 

(a)     The provisions of this section 8.9 relate to all Employer Securities
held as assets of the Trust. Except to the extent hereinafter provided in this
section 8.9, except as provided in section 8.10, or except as otherwise required
by applicable law, no such Employer Securities may be subject to a put, call or
other option, or buy-sell or similar arrangement while held by and when
distributed from the Plan (if permitted by section 8.2(b)).

 

(b)     If any such Employer Securities, when distributed to or for the benefit
of a Participant pursuant to section 8.2(b), are not then listed on a national
securities exchange registered under Section 6 of the Securities Exchange Act of
1934 (the "1934 Act") or are not then quoted on a system sponsored by a national
securities association registered under section 15A(b) of the 1934 Act, or, if
so listed or quoted, are then subject to a trading limitation (a restriction
under any federal or state securities law, any regulation thereunder or any
permissible agreement affecting such Employer Securities, that makes such
Employer Securities not as freely tradable as Employer Securities not subject to
such restriction), then the Participant, the Participant’s beneficiary or
beneficiaries, the persons to whom such shares are transferred by gift from the
Participant, or any person to whom such Employer Securities pass by reason of
the death of the Participant or a beneficiary of the Participant, as the case
may be, shall be granted an option to put any of the shares of such Employer
Securities to the Company. The put option shall provide that, for a period of
fifteen (15) months after such shares are distributed, the Participant, the
Participant’s beneficiary or beneficiaries, the persons to whom such shares are
transferred by gift from the Participant, or any person to whom such Employer
Securities pass by reason of the death of the Participant or a beneficiary of
the Participant, as the case may be, shall have the right to have the Company
purchase such shares at their Fair Market Value on the date the put option is
exercised. Any such put option shall be exercised by the holder notifying the
Company in writing that the put option is being exercised; the date of exercise
shall be the date the Company receives such written notice. Payment of the
purchase price shall be made by the Company, at the election of the Company,
either in cash within 30 days after the date of exercise or by an installment
purchase. Any installment purchase must provide for adequate security, a
reasonable interest rate and a payment schedule providing for cumulative
payments at any time not less than the payments that would be made if made in
substantially equal annual installments beginning within 30 days and ending not
more than five years (which may be extended to a date no later than the earlier
of ten years after the date of exercise or the date the proceeds of the loan
used by the Plan to acquire the securities in question are entirely repaid)
after the date the put option is exercised. The following special rules shall
apply to any put option granted with respect to any such Employer Securities
distributed pursuant to section 8.2(b):

 

(1)     At the time that any such put option is exercised, the Plan shall have
an option to assume the rights and obligations of the Company under the put
option.

 

 
46

--------------------------------------------------------------------------------

 

 

(2)     If it is known at the time that a loan is made to the Plan to enable it
to purchase Employer Securities that federal or state law will be violated by
the Company honoring the put option provided in this section 8.9, the holder of
any such put option shall have the right to put such Employer Securities to a
third party that has substantial net worth at the time the loan is made and
whose net worth is reasonably expected to remain substantial, the identity of
such third party to be selected by the Plan Administrator.

 

(3)     If any such Employer Securities are publicly traded without restriction
when distributed, but cease to be so traded within 15 months after distribution,
the Company shall notify each holder of such Employer Securities, in writing, on
or before the tenth day after the date such Employer Securities cease to be so
traded, that for the remainder of the 15-month period, such Employer Securities
are subject to a put option. Such notice shall also inform the holder of the
terms of such put option (which terms shall be consistent with the provisions of
this section 8.9). If such notice is given after the tenth day after the date
such Employer Securities cease to be so traded, the duration of the put option
shall be extended by the number of days between such tenth day and the date on
which notice is actually given.

 

(A)     The period during which a put option is exercisable shall not include
any time when a distributee is unable to exercise it because the party bound by
the put option is prohibited from honoring it by applicable federal or state
law.

 

(B)     Except as otherwise permitted by law, the provisions of this section 8.9
are not terminable for any reason, including as a result of the repayment of any
loan used to acquire Employer Securities or by the cessation of the Plan as an
employer stock ownership plan.

 

(c)     If any such Employer Securities, are distributable to or for the benefit
of a Participant and are subject to limitations set forth within the articles of
incorporation or bylaws of the Company that restrict the ownership of
substantially all outstanding Employer Securities to employees and to trusts
subject to Section 401(a) of the Code, then when such Employer Securities are
distributed to the Participant, the Participant’s beneficiary or beneficiaries,
or any person to whom such Employer Securities pass by reason of the death of
the Participant or a beneficiary of the Participant, as the case may be, such
Employer Securities shall be subject to any call option imposed by the Company
pursuant to its articles of incorporation or bylaws requiring the sale of the
shares of Employer Securities to the Company. Any such call shall provide that
the Company shall purchase such shares at their Fair Market Value on the date
the call is exercised. Any such call shall be exercised by the Company notifying
the holder in writing that the call is being exercised; the date of exercise
shall be the date the holder receives such written notice. Payment of the
purchase price shall be made by the Company, at the election of the Company,
either in cash within 30 days after the date of exercise or by an installment
purchase. Any installment purchase must provide for adequate security, a
reasonable interest rate and a payment schedule providing for cumulative
payments at any time not less than the payments that would be made if made in
substantially equal annual installments beginning within 30 days and ending not
more than five years (which may be extended to a date no later than the earlier
of ten years after the date of exercise or the date the proceeds of the loan
used by the Plan to acquire the securities in question are entirely repaid)
after the date the call option is exercised.

 

 
47

--------------------------------------------------------------------------------

 

 

8.10

Right of First Refusal. In the event that section 8.2(b) applies and 8.9(c) does
not apply, the Employer or, if the Employer does not exercise such right, the
Plan, shall have a right of first refusal with respect to any Employer
Securities constituting stock or another equity security or a debt security
convertible into stock or another equity security that are distributed for the
benefit of a Participant or his beneficiary under this Plan. Such right of first
refusal shall be subject to the following terms and conditions:

 

(a)     At the time the right of first refusal may be exercised, the Employer
Securities subject thereto must not then be listed on a national securities
exchange registered under section 6 of the Securities Exchange Act of 1934 (the
"1934 Act") or must not then be quoted on a system sponsored by a national
securities association registered under section 15A(b) of the 1934 Act.

 

(b)     If at any time the person owning or otherwise having the right to sell
such Employer Securities subject to the right of first refusal (whether or not
such person received such securities from the Trust or as a result of a gift, a
pledge or otherwise) desires to sell such securities, or any portion thereof,
such person shall provide notice in writing to the Employer and to the Trustee
(on behalf of the Plan), with such notice to include the name and address of the
person to whom it is proposed that the securities be sold and of the person
proposing to make the sale, the proposed purchase price therefore and the
proposed terms of payment. The Employer and/or the Trustee shall have fourteen
(14) days from the giving of such notice within which to give notice in writing
to the person proposing to make the sale of the desire to exercise the right of
first refusal. If both the Employer and the Trustee (on behalf of the Plan)
exercise such right of first refusal, the Employer shall have the priority to
make the purchase.

 

(c)     If the Employer or the Trustee exercise the right of first refusal, the
purchase of the shares shall take place as soon thereafter as is practicable at
the offices of the purchaser. The purchase price and other terms of the purchase
shall not be less favorable to the seller than the greater of the Fair Market
Value of the securities in question or the purchase price and other terms
offered by the proposed purchaser (other than the Employer or the Plan), making
a good faith offer to purchase the security.

 

 
48

--------------------------------------------------------------------------------

 

 

8.11

Diversification Elections.

 

(a)      Any Participant who has attained age 55 and completed ten (10) years of
participation in the Plan, shall have the right to direct the Trustee to
diversify a portion of his Employer Securities Accounts before his retirement,
death, total and permanent disability, or severance from employment.

 

(1)     The Trustee may satisfy the Participant's diversification election by
(A) permitting the Participant to direct the investment of the relevant amounts
either by directing that such amounts be withdrawn from the Participant's
Employer Securities Accounts and transferred into one or more of the investment
funds available for this purpose pursuant to the terms of the Employer’s 401(k)
savings plan, provided that such 401(k) plan offers at least three investment
options (not inconsistent with regulations prescribed by the Internal Revenue
Service), or (B) as long as the Employer Securities have not become readily
tradable on an established market at or prior to such time or the Plan continues
to be a stand-along plan not subject to the requirements of Section 401(a)(35)
of the Plan, by distributing the relevant amount to the Participant as a
diversification distribution in cash.

 

(2)     Such a Participant may elect, within ninety (90) days after the close of
the first Plan Year in the Diversification Distribution Election Period, to have
such a transfer made to the 401(k) savings plan, or, if applicable, receive a
diversification distribution in cash, in an amount not exceeding 25% of the
portion of the balance of his Employer Securities Accounts attributable to
Employer Securities acquired by, or contributed to, the Plan after December 31,
1986, determined as of the last day of such Plan Year.

 

(3)     Within ninety (90) days after the close of the second, third, fourth and
fifth Plan Years in the Diversification Distribution Election Period, such a
Participant may elect to have such a transfer made to the 401(k) savings plan,
or, if applicable, receive a diversification distribution, in an amount equal to
the difference between

 

 (A)     25% of the portion of the balance of his Employer Securities Account
attributable to Employer Securities acquired by, or contributed to, the Plan
after December 31, 1986, (before the application of section 8.11(a)(2))
determined as of the last day of such Plan Year, and

 

 
49

--------------------------------------------------------------------------------

 

 

(B)     the amount with respect to which such a transfer or diversification
distribution was previously elected.

 

(4)          In the final Plan Year of the Diversification Distribution Election
Period, the Participant may elect to have such a transfer made to the 401(k)
savings plan, or, if applicable, receive such a diversification distribution in
cash, in an amount equal to the difference between

 

(A)     50% of the portion of the balance of his Employer Securities Account
attributable to Employer Securities acquired by, or contributed to, the Plan
after December 31, 1986, (before the application of sections 8.11(a)(2) and (3))
determined as of the last day of such Plan Year,

 

(B)     and the amount with respect to which such a transfer or diversification
distribution was previously elected.

 

(b)         An eligible Participant’s diversification election shall be made in
writing on such forms as may be approved by the Plan Administrator, with the
Participant designating the amount to be transferred or distributed as a
percentage of the portion of his Employer Securities Account that is available
for diversification as described in section 8.11(a).

 

(c)         If any Participant elects to receive a transfer or diversification
distribution in any year in the Diversification Election Period, the Trustee
shall sell Employer Securities that are allocated to the Employer Securities
Account of the Participant with a value equal to the amount to be distributed.
The proceeds of such sale shall be transferred to the 401(k) savings plan or
distributed to the Participant no later than ninety (90) days after the
Participant’s election is made.

 

(d)         Notwithstanding any other provision of this section 8.11, no
diversification transfer or diversification distribution shall be made to any
Participant unless the value of the Employer Securities acquired by or
contributed to this Plan after December 31, 1986, and allocated to the
Participant’s Employer Securities Account, exceeds $500 as of the Valuation Date
immediately preceding the first day on which the Participant may make a
diversification election.

 

 
50

--------------------------------------------------------------------------------

 

 

8.12

Distribution for a Minor Beneficiary. In the event a distribution is to be made
to a beneficiary who is a minor under the laws of the state in which the
beneficiary resides, the Administrator may, in the Administrator’s sole
discretion, direct that such distribution be paid to the legal guardian or
custodian of such beneficiary as permitted by the laws of the state in which
said beneficiary resides. A payment to the legal guardian or custodian of a
minor beneficiary shall fully discharge the Trustee, Employer, Administrator,
and Plan from further liability on account thereof.

 

8.13  Location of Participant or Beneficiary Unknown.     In the event that all,
or any portion, of the distribution payable to a Participant or his beneficiary
hereunder shall, at the expiration of two (2) years after it shall become
payable, remain unpaid solely by reason of the inability of the Administrator to
ascertain the whereabouts of such Participant or his beneficiary despite the
reasonable effort of the Administrator to locate such Participant or his
beneficiary, the amount so distributable may, at the discretion of the
Administrator, be treated as a forfeiture and shall be used or reallocated in a
manner consistent with the requirements of section 5.2. In the event a
Participant or beneficiary is located subsequent to his benefit being
reallocated, such benefit shall be restored.

 

ARTICLE IX


Trust Fund

 

9.1

Trust Fund. The Trust Fund shall be held by the Trustee, or by a successor
trustee or trustees, for use in accordance with the Plan under the Trust
Agreement. The Trust Agreement may from time to time be amended in the manner
therein provided. Similarly, the Trustee may be changed from time to time in the
manner provided in the Trust Agreement.

 

9.2

ESOP Investments. The Trustee shall invest substantially all of the Trust Fund
in, and hold for such account, Employer Securities unless, and to the extent,
otherwise required by the Plan Administrator. Unless otherwise required by the
Trust Agreement, Employer Securities may be purchased or otherwise acquired from
any source, including any party that might be a party in interest (within the
meaning of Section 3(14) of ERISA) or a disqualified person (within the meaning
of Section 4975(e)(2) of the Code); provided, however, that if Employer
Securities are purchased or acquired from such a party in interest or
disqualified person, the Trustee shall neither pay more than adequate
consideration (within the meaning of Section 3(18) of ERISA), nor shall pay any
commission to any person in connection with such acquisition.

 

 
51

--------------------------------------------------------------------------------

 

 

9.3

Power to Borrow. In order to enable it to carry out the purpose for which the
Plan and Trust was established and except as otherwise provided by the Trust
Agreement, the Trustee shall have the power to borrow money to purchase Employer
Securities and for other purposes of the Trust from any source, including from
any party that may be a party in interest (within the meaning of Section 3(14)
of ERISA) or a disqualified person (within the meaning of Section 4975(e)(2) of
the Code), and the Trustee may have a party in interest or disqualified person
guarantee any such loan; provided, however, that if funds are borrowed from such
a party in interest or disqualified person or such a party or person guarantees
the loan, such borrowing shall be primarily for the benefit of the participants
and their beneficiaries. The Trustee shall have the power to issue promissory
notes as Trustee to evidence any such borrowing.

 

9.4

Voting. Unless otherwise required by the Trust Agreement, any voting and other
rights with respect to shares of Employer Securities held as part of, or
otherwise attributable to, each Participant’s Accounts, or as part of any
suspense account established pursuant to section 6.3, within the Trust Fund
shall be exercised as follows:

 

(a)     If the Employer does not have a registration-type class of securities,
as defined in Code Section 409(e), each Participant who is an employee of the
Employer shall be entitled to direct the Trustee as to the exercise of any
voting rights, attributable to shares allocated to his Employer Securities
Account, with respect to the approval or disapproval of any corporate merger or
consolidation, recapitalization, reclassification, liquidation, dissolution, or
sale of substantially all assets of a trade or business or such similar
transaction identified in the Code or Treasury regulations promulgated
thereunder.

 

(b)     If the Employer has a registration-type security, as defined in Code
Section 409(e), any voting and other rights with respect to shares of Employer
Securities (including fractional shares) allocated to any Participant’s Employer
Securities Account shall be exercised by the Trustee in accordance with
instructions received from such Participant.

 

(c)     In connection with the exercise of the rights set forth in sections
9.4(a) and (b), the Trustee shall notify each Participant at least thirty (30)
days prior to the date upon which such rights are to be exercised; provided,
however, that the Trustee shall not be under any obligation to notify the
Participants sooner than it receives such information as security holder of
record. In the event the notice received by the Trustee makes it impossible for
the Trustee to comply with such thirty (30) day notice requirement, the Trustee
shall notify the Participants regarding the exercise of such rights as soon as
practicable. The notification shall include all information distributed to the
security holders of record by the Employer regarding the exercise of such
rights. The Trustee shall be entitled to exercise such rights on the shares of
Employer Securities allocated to a Participant’s Employer Securities Account
only to the extent that it receives direction from such Participant, and if it
does not receive direction, it shall not exercise any rights.

 

 
52

--------------------------------------------------------------------------------

 

 

(d)     Any voting and other rights with respect to shares of Employer
Securities (including fractional shares) held by the Trustee that are allocated
to any suspense account or that are not subject to sections 9.4 (a) or (b) shall
be exercised by the Trustee as directed by the Plan Administrator.

 

(e)     Any voting and other rights with respect to shares of Employer
Securities (including fractional shares) held by the Trustee that are not
subject to sections 9.4(a), (b) or (d) shall be exercised by the Trustee as
directed by the Plan Administrator.

 

9.5 Dividends.     Unless otherwise required by the Trust Agreement, dividends
or distributions with respect to shares of Employer Securities held as part of,
or otherwise allocable to, the Participants’ Accounts shall be dealt with as
follows:

 

(a)     With respect to any Plan Year for which the value of the aggregate
shares of Employer Securities (including fractional shares) allocated to each
Participant’s Employer Securities Account for the Plan Year equals or exceeds
the cash dividends or distributions paid to the Trustee with respect to shares
of Employer Securities (including fractional shares) allocated to the
Participant’s Employer Securities Account, such cash dividends shall be used,
if, and to the extent that, the Employer so directs, to make payments on any
loans entered into by the Trustee for the purpose of purchasing Employer
Securities.

 

(b)     Cash dividends or distributions paid with respect to shares of Employer
Securities (including fractional shares) allocated to any suspense account,
established pursuant to section 6.3, as of the payment date shall be used, if,
and to the extent that, the Employer so directs, to make payments on any loans
entered into by the Trustee for the purpose of purchasing Employer Securities.

 

(c)     Cash dividends or distributions paid to the Trustee with respect to
shares of Employer Securities (including fractional shares) allocated to the
Employer Securities Account of a Participant receiving installment payments
pursuant to Article IX shall be distributed to the Participant (or his
beneficiary or beneficiaries) as soon as practicable by the Trustee.

 

(d)     Cash dividends or distributions paid to the Trustee with respect to
shares of Employer Securities (including fractional shares) allocated to the
Employer Securities Account of a Participant as of the payment date shall be
distributed, if, and to the extent that, the Employer so directs, to the
Participant (or his beneficiary or beneficiaries) by the Trustee.

 

 
53

--------------------------------------------------------------------------------

 

 

(e)     All other cash dividends or distributions paid with respect to shares of
Employer Securities shall be retained by the Trustee and allocated in the same
manner as other income of the Trust Fund. Cash dividends or distributions
allocated to each Participant’s Employer Securities Account may be exchanged by
the Trustee for additional shares of Employer Securities (including fractional
shares) allocated to a suspense account.

 

(f)     Stock dividends paid with respect to shares of Employer Securities
(including fractional shares) allocated to Participants’ Employer Securities
Accounts and/or suspense accounts as of the payment date, shall be used, if, and
to the extent that, the Employer so directs, to make payments, directly or
indirectly, on any loans entered into by the Trustee for the purpose of
purchasing Employer Securities.

 

(g)     All other stock dividends paid with respect to shares of Employer
Securities (including fractional shares) allocated to each Participant’s
Employer Securities Account as of a payment date shall be retained by the
Trustee and allocated to such Employer Securities Account.

 

(h)     All other stock dividends paid with respect to shares of Employer
Securities (including fractional shares) allocated to any suspense account as of
a payment date shall be retained by the Trustee and allocated to such suspense
account.

 

ARTICLE X


Expenses of Administration of the Plan and the Trust Fund

 

10.1

The Company shall bear all expenses of implementing this Plan and the Trust. For
its services, any corporate trustee shall be entitled to receive reasonable
compensation in accordance with its written agreement with the Company, as in
effect from time to time. Any individual Trustee shall be entitled to such
compensation as shall be arranged between the Company and the Trustee by
separate instrument; provided, however, that no person who is already receiving
full-time pay from any Employer or any Affiliate shall receive compensation from
the Trust Fund (except for the reimbursement of expenses properly and actually
incurred). The Company may pay all expenses of the administration of the Trust
Fund, including the Trustee’s compensation, the compensation of any investment
manager, the expense incurred by the Plan Administrator in discharging its
duties, all income or other taxes of any kind whatsoever that may be levied or
assessed under existing or future laws upon or in respect of the Trust Fund, and
any interest that may be payable on money borrowed by the Trustee for the
purpose of the Trust and any Employer may pay such expenses as relate to
Participants employed by such Employer. Any such payment by the Company or
another Employer shall not be deemed a contribution to this Plan. Such expenses
shall be paid out of the assets of the Trust Fund unless paid or provided for by
the Company or another Employer. Notwithstanding anything contained herein to
the contrary,

 

 
54

--------------------------------------------------------------------------------

 

 

(a)     if the Employers pay expenses attributable only to current Employees,
then expenses attributable to former Employees that are paid out of the assets
of the Trust Fund shall be charged solely to the Accounts of such former
Employees;

 

(b)     reasonable expenses associated with benefit distribution payments may be
charged to individual distributees’ Accounts;

 

(c)     reasonable expenses attendant to the determinations of Qualified
Domestic Relations Order as defined in Section 414(p) of the Code and the
processing of associated distributions and/or Account transfers may be charged
to individual Participants’ Accounts; and

 

(d)     no excise tax or other liability imposed upon the Trustee, the Plan
Administrator or any other person for failure to comply with the provisions of
any federal law shall be subject to payment or reimbursement from the assets of
the Trust.

 

ARTICLE XI


Amendment and Termination

 

11.1

Restrictions on Amendment and Termination of Plan. It is the present intention
of the Company to maintain the Plan set forth herein indefinitely. Nevertheless,
the Company specifically reserves to itself the right at any time, and from time
to time, to amend or terminate this Plan in whole or in part; provided, however,
that no such amendment:

 

(a)     shall have the effect of vesting in any Employer, directly or
indirectly, any interest, ownership or control in any of the present or
subsequent funds held subject to the terms of the Trust;

 

(b)     shall cause or permit any property held subject to the terms of the
Trust to be diverted to purposes other than the exclusive benefit of the
Participants and their beneficiaries or for the administrative expenses of the
Plan Administrator and the Trust;

 

(c)     shall either directly or indirectly reduce any vested and nonforfeitable
interest of, or the vested percentage in effect with respect to, a Participant
determined as of the later of the date the amendment is adopted or the date the
amendment is effective, except as permitted by law;

 

(d)     shall reduce the Accounts of any Participant;

 

 
55

--------------------------------------------------------------------------------

 

 

(e)     shall amend any vesting schedule with respect to any Participant who has
at least three Years of Service at the end of the election period described
below, except as permitted by law, unless each such Participant shall have the
right to elect to have the vesting schedule in effect prior to such amendment
apply with respect to him, such election, if any, to be made during the period
beginning not later than the date the amendment is adopted and ending no earlier
than sixty (60) days after the latest of the date the amendment is adopted, the
amendment becomes effective or the Participant is issued written notice of the
amendment by his Employer or the Plan Administrator;

 

(f)     shall increase the duties or liabilities of the Trustee without its
written consent; or

 

(g)     shall modify, more than once in any six-month period, any provision of
the Plan set forth in Article IV, sections 5.1, 6.5(b), and 6.6 that is
applicable to any officer, director, 10% owner of any Employer, or any other
Participant who is required to file reports under Section 16(a) of the
Securities Exchange Act of 1934.

 

11.2

Amendment of Plan. Subject to the limitations stated in section 11.1, the
Company shall have the power to amend this Plan in any manner that it deems
desirable, and, not in limitation but in amplification of the foregoing, it
shall have the right to change or modify the method of allocation of
contributions hereunder (except as provided in section 11.1(g)) to change any
provision relating to the administration of this Plan and to change any
provision relating to the distribution or payment, or both, of any of the assets
of the Trust.

 

11.3

Termination of Plan. Any Employer, in its sole and absolute discretion, may
permanently discontinue making contributions under this Plan or may terminate
this Plan and the Trust (with respect to all Employers if it is the Company, or
with respect to itself alone if it is an Employer other than the Company),
completely or partially, at any time without any liability whatsoever for such
permanent discontinuance or complete or partial termination. In any of such
events, the affected Participants, notwithstanding any other provisions of this
Plan, shall have fully vested interests in the amounts credited to their
respective Accounts at the time of such complete or partial termination of this
Plan and the Trust or permanent discontinuance of contributions. All such vested
interests shall be nonforfeitable.

 

 
56

--------------------------------------------------------------------------------

 

 

11.4

Discontinuance Procedure. In the event an Employer decides to permanently
discontinue making contributions, such decision shall be evidenced by an
appropriate resolution of its Board and a certified copy of such resolution
shall be delivered to the Plan Administrator and the Trustee. All of the assets
in the Trust Fund belonging to the affected Participants on the date of
discontinuance specified in such resolutions shall, aside from becoming fully
vested as provided in section 11.3, be held, administered and distributed by the
Trustee in the manner provided under this Plan. In the event of a permanent
discontinuance of contributions without such formal documentation, full vesting
of the interests of the affected Participants in the amounts credited to their
respective Accounts will occur on the last day of the year in which a
substantial contribution is made to the Trust.

 

11.5

Termination Procedure.

 

(a)     In the event an Employer decides to terminate this Plan and the Trust,
such decision shall be evidenced by an appropriate resolution of its Board and a
certified copy of such resolution shall be delivered to the Plan Administrator
and the Trustee. After payment of all expenses and proportional adjustments of
individual accounts to reflect such expenses and other changes in the value of
the Trust Fund as of the date of termination, each affected Participant (or the
beneficiary of any such Participant) shall be entitled to receive any amount
then credited to his Accounts in the form and manner required for distributions
from this Plan.

 

(b)     At the election of the Participant, the Plan Administrator may transfer
the amount of any Participant’s distribution under this section 11.5 to the
trustee of another qualified plan or the trustee of an individual retirement
account or individual retirement annuity instead of distributing such amount to
the Participant in the manner provided by the direct rollover provisions of the
Plan.

 

ARTICLE XII


Miscellaneous

 

12.1 Merger or Consolidation. This Plan and the Trust may not be merged or
consolidated with, and the assets or liabilities of this Plan and the Trust may
not be transferred to, any other plan or trust unless each Participant would
receive a benefit immediately after the merger, consolidation or transfer, if
the plan and trust then terminated, that is equal to or greater than the benefit
the Participant would have received immediately before the merger, consolidation
or transfer if this Plan and the Trust had then terminated

 

 
57

--------------------------------------------------------------------------------

 

 

12.2

Alienation.

 

(a)     Except as provided in section 12.2(b) no Participant or beneficiary of a
Participant shall have any right to assign, transfer, appropriate, encumber,
commute, anticipate or otherwise alienate his interest in this Plan or the Trust
or any payments to be made thereunder; no benefits, payments, rights or
interests of a Participant or beneficiary of a Participant of any kind or nature
shall be in any way subject to legal process to levy upon, garnish or attach the
same for payment of any claim against the Participant or beneficiary of a
Participant; and no Participant or beneficiary of a Participant shall have any
right of any kind whatsoever with respect to the Trust, or any estate or
interest therein, or with respect to any other property or right, other than the
right to receive such distributions as are lawfully made out of the Trust, as
and when the same respectively are due and payable under the terms of this Plan
and the Trust.

 

(b)     Notwithstanding the provisions of section 12.2(a) the Plan Administrator
shall direct the Trustee to make payments pursuant to a Qualified Domestic
Relations Order as defined in Section 414(p) of the Code. The Plan Administrator
shall establish procedures consistent with Section 414(p) of the Code to
determine if any order received by the Plan Administrator, or any other
fiduciary of the Plan, is a Qualified Domestic Relations Order. Distribution
shall be made to an Alternate Payee pursuant to any other Qualified Domestic
Relations Order only after compliance with the maximum Participant age, or
severance from employment status, provisions of Section 414(p) of the Code.

 

(c)     Notwithstanding any provision of the Plan to the contrary, an offset to
a Participant's Account for an amount that the Participant is ordered or
required to pay the Plan with respect to a judgment, order or decree issued, or
a settlement entered into, on or after August 5, 1997, shall be permitted in
accordance with Sections 401(a)(13)(C) and (D) of the Code.

 

12.3         USERRA Requirements Effective December 12, 1994, this Plan shall
comply with the requirements of the Uniformed Services Employment and
Reemployment Rights Act (USERRA) and Section 414(u) of the Code, including the
following:

 

(a)     An individual reemployed under USERRA shall be treated as not having
incurred a Break in Service with Employer by reason of such individual’s
qualified military service (as defined in Section 414(u) of the Code).

 

(b)     Each period of qualified military service served by an individual is,
upon reemployment, deemed to constitute service with the Employer for purposes
of vesting and the accrual of benefits under the Plan.

 

 
58

--------------------------------------------------------------------------------

 

 

(c)     An individual reemployed under USERRA is entitled to accrued benefits
that are contingent on the making of, or derived from, Employee contributions or
elective deferrals only to the extent the individual makes payment to the Plan
with respect to such contributions or deferrals; provided, however, that no such
payment may exceed the amount the individual would have been permitted or
required to contribute had the individual remained continuously employed by the
Employer throughout the period of qualified military service. Any payment to the
Plan under this subsection (c) shall be made during the period beginning with
the date of reemployment and whose duration is 3 times the period of the
qualified military service (but not greater than 5 years).

 

12.4

Governing Law. This Plan shall be administered, construed and enforced according
to the laws of the State of Florida, except to the extent such laws have been
expressly preempted by federal law.

 

12.5

Action by Employer. Whenever an Employer under the terms of this Plan is
permitted or required to do or perform any act, it shall be done and performed,
in the case of a corporate Employer, by the Board of Directors of such Employer
(or the designated agent or agents of such Board of Directors) and shall be
evidenced by proper resolution of such Board of Directors (or its designated
agent or agents).

 

12.6

Alternative Actions. In the event it becomes impossible for the Company, another
Employer, the Plan Administrator or the Trustee to perform any act required by
this Plan, then the Company, such other Employer, the Plan Administrator or the
Trustee, as the case may be, may perform such alternative act that most nearly
carries out the intent and purpose of this Plan.

 

12.7

Gender. Throughout this Plan, and whenever appropriate, the masculine gender
shall be deemed to include the feminine and neuter; the singular, the plural;
and vice versa.

 

 

 

IN WITNESS WHEREOF, the Amended and Restated Jagged Peak, Inc. Employee Stock
Ownership Plan has been executed this 16th day of January, 2014, and shall be
amended and restated effective as of January 1, 2013.

 

 

 

 



JAGGED PEAK, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 



Albert Narvades

 

 



Its: Chief Financial Officer

 

 

 

 

59